

Exhibit 10hh






RETIREMENT PLAN


OF


NORFOLK SOUTHERN CORPORATION


AND


PARTICIPATING SUBSIDIARY COMPANIES


Effective June 1, 1982


Reflecting amendments adopted to and including November 1, 2015



--------------------------------------------------------------------------------





RETIREMENT PLAN


OF


NORFOLK SOUTHERN CORPORATION


AND PARTICIPATING SUBSIDIARY COMPANIES




INDEX


Page


ARTICLE I.INTRODUCTION.    1
ARTICLE II.DEFINITIONS.    1
ARTICLE III.MEMBERSHIP    10
ARTICLE IV.CREDITABLE SERVICE    12
ARTICLE V.RETIREMENT    17
ARTICLE VI.RETIREMENT BENEFITS    18
ARTICLE VII.LIMITATION ON BENEFITS    29
ARTICLE VIII.SURVIVORSHIP BENEFITS AND OPTIONS    35
ARTICLE IX.VESTING AND TERMINATION OF EMPLOYMENT    45
ARTICLE X.FUNDING    48
ARTICLE XI.ADMINISTRATION OF PLAN AND TRUST PROVISIONS    49
ARTICLE XII.MANAGEMENT OF FUND    54
ARTICLE XIII.CERTAIN RIGHTS AND OBLIGATIONS OF NSC AND THE PARTICIPATING
SUBSIDIARIES    55
ARTICLE XIV.NONALIENATION OF BENEFITS    57
ARTICLE XV.REFUND OF EMPLOYEE CONTRIBUTIONS    57
ARTICLE XVI.AMENDMENTS    58
ARTICLE XVII.PARTICIPATION BY SUBSIDIARY COMPANIES ‑ JOINT ADMINISTRATION OF
OTHER PLANS    58
ARTICLE XVIII.MERGER OR CONSOLIDATION    59
ARTICLE XIX.CONSTRUCTION    59
ARTICLE XX.CANADIAN MEMBERS    59
ARTICLE XXI.TOP HEAVY PROVISIONS    63
ARTICLE XXII.NW PLAN FOR SUPPLEMENTAL PENSIONS    66
ARTICLE XXIII.RETIREE MEDICAL BENEFITS    66
ARTICLE XXIV.MILITARY SERVICE    73
ARTICLE XXV.DISABILITY BENEFIT    73
ARTICLE XXVI. MISCELLANEOUS75
Schedule A. Additional Retirement Benefits    81
Schedule B. Additional Retirement Benefits    86
Schedule C. Reduction in Retirement Benefits    87
.
Retirement Benefits for Retirees, Beneficiaries and     Deferred Vested
Participants Under the AW&W Plan    88






--------------------------------------------------------------------------------








--------------------------------------------------------------------------------

1








--------------------------------------------------------------------------------



ARTICLE I.    INTRODUCTION.


Norfolk Southern Corporation has established this Retirement Plan ("Plan")
effective June 1, 1982 ("Effective Date"), and last amended effective July 24,
2015, for its employees and employees of each subsidiary and affiliated company
which adopts the Plan and is approved for participation in the Plan as provided
in Article XVII. This Plan is the successor to and supersedes, as of the
Effective Date, the following retirement plans:


Retirement Plan of Norfolk and Western Railway
Company
Southern Railway System Retirement Plan
Retirement Plan of Chesapeake Western Railway
Kentucky & Indiana Terminal Railroad Company
Retirement Plan
Retirement Plan of Norfolk, Franklin and
Danville Railway Company
Pocahontas Land Corporation Plan for Supple‑
mental Pensions
Virginia Holding Corporation Supplemental
Pension Plan
Retirement Plan of Lambert's Point Docks,
Incorporated


This Plan also is the successor to and supersedes the Norfolk and Western
Railway Company Plan for Supplemental Pensions and the Des Moines Union Railway
Defined Benefit Pension Plan and Trust, effective December 31, 1988, and
February 28, 1989, respectively.







--------------------------------------------------------------------------------

3



ARTICLE II.    DEFINITIONS.


AC&Y Plan
The Akron, Canton & Youngstown Railroad Company Pension and Insurance Plan.


AW&W Plan
Algers, Winslow & Western Railway Company Salaried Employees’ Retirement Plan.


Accrued Benefit
As of any date for any Member the retirement benefit payable at Normal
Retirement Age.


Additional Retirement Benefit
The additional monthly retirement benefit provided under Article VI as set forth
in Schedule A or Schedule B of the Plan.


Agreement Service
Service in a position for which the rates of pay are governed by the provisions
of a collective bargaining agreement.
Agreement Trainee
An Employee in training for a position that is not a Nonagreement Position.


Average Final Compensation
For a Post-2015 Member, average monthly Compensation paid to a Member during the
60 consecutive months out of the 120 months of Creditable Service ending with
the last month in which the Member was employed in a Nonagreement Position (or,
if less than 120, of the actual number of months of Creditable Service), which
will produce the highest average monthly Compensation. In the case of a Member
who has not served for 60 consecutive months during his last 120 (or less)
months of Creditable Service, such average shall be computed by aggregating
those 60 months which would be consecutive if breaks in service were
disregarded. In the case of a Member retired with less than 60 months of
Creditable Service, the average monthly Compensation during his total months of
Creditable Service shall be used.




For a Pre-2016 Member, average monthly Compensation paid to a Member during any
five Compensation Years out of the 120 months of Creditable Service ending with
the last month in which the Member was employed in a Nonagreement Position (or,
if less than 120, of the actual number of months of Creditable Service), which
will produce the highest average monthly Compensation. In the case of a Member
who has not served five Compensation Years during his last 120 (or less) months
of Creditable Service, such average shall be computed by disregarding breaks in
service for the purpose of determining Compensation Years. In the case of a
Member retired with less than 60 months of Creditable Service, the average
monthly Compensation during his total months of Creditable Service shall be
used.


Benefits Investment Committee
Pursuant to Article XII, the Committee that is charged with duties relating to
the investment or management of the Plan’s assets.






--------------------------------------------------------------------------------

4



Board of Directors
Board of Directors of NSC.


Board of Managers
Pursuant to Article XI, the Board that acts as trustee and is charged with
administering the Plan.


Bonus
A payment made pursuant to the Norfolk Southern Corporation Annual Bonus
Program, Norfolk Southern Corporation Management Incentive Plan, Norfolk
Southern Corporation Executive Management Incentive Plan or NS Stock Unit Plan.


Break in Service
A twelve-month period, measured from the date of employment or anniversaries
thereof, in which an Employee is not credited with more than 500 Hours of
Service.


Code
The Internal Revenue Code of 1986, as amended.


Compensation
Remuneration in the form of salary for nonagreement service paid to an Employee
in a Nonagreement Position (increased by the amount of the Member's salary that
is not includible in the gross income of the Member because it is contributed by
NSC or a Participating Subsidiary pursuant to the Member’s salary reduction
agreement and which is not includible in the gross income of the Member under
(i) Section 402(e)(3) of the Code, as a Pre-Tax Contribution to the Thrift and
Investment Plan of Norfolk Southern Corporation and Participating Subsidiary
Companies, (ii) Section 125 of the Code, to provide benefits under the Norfolk
Southern Corporation ChoicePlus Benefits Plan, or (iii) Section 132(f)(4) of the
Code, to provide benefits under the Pre-Tax Transportation Plan of Norfolk
Southern Corporation and Participating Subsidiary Companies), vacation pay paid
to a former Employee for service in a Nonagreement Position (including payments
for unused vacation made following the Employee’s severance from employment,
provided that such payment is made within 2½ months after such severance from
employment), Bonus for nonagreement service paid to an Employee in a
Nonagreement Position, or differential wage payments as defined in Section
414(u)(12) of the Code (to the extent required by Section 414(u)(12) and the
guidance issued thereunder), each as reported to the Internal Revenue Service
for Federal income tax purposes. Severance payments, temporary locality
payments, or special award payments (such as payments made under recruitment,
safety, quality and retention programs) shall not be included within this
definition. Annual compensation in excess of the limit provided in Section
401(a)(17)(B) of the Code shall not be included within this definition, except
as otherwise permitted by law. For purposes of determining benefit accruals in a
Compensation Year beginning on or after January 1, 2002, compensation for any
Compensation Year beginning before January 1, 2002 shall be limited to $200,000.






--------------------------------------------------------------------------------

5



Compensation Year
Any twelve consecutive month period of monthly Compensation ending on the last
day of the same month as the last month in which the Member was employed in a
Nonagreement Position.


Conrail
Consolidated Rail Corporation.


Conrail Plan
Supplemental Pension Plan of Consolidated Rail Corporation.


Creditable Service
A Member's creditable service, as defined in Article IV, for purposes of the
Plan.


CW Plan
Retirement Plan of Chesapeake Western Railway.


Disability Benefit
The monthly disability benefit not to exceed the amount of the Normal Retirement
Benefit the Member would receive if the Member separated from service at age 65
(taking into account any additional Creditable Service the Member would have
earned if he had continued to work for Norfolk Southern Corporation or a
Participating Subsidiary until age 65).


Disability Benefit Compensation
A Member's basic monthly salary (not to exceed the monthly equivalent of the
annual compensation limit prescribed by Section 401(a)(17) of the Code).


Disability Service


A period during which the Member is receiving benefits under the LTD Plan on
account of the Member’s total disability.


DMU Plan
Des Moines Union Railway Defined Benefit Pension Plan and Trust.


Eligible Child or Children
A Member’s natural or adopted children (unless such natural or adopted children
have been legally adopted by other individuals), who at the date of the Member’s
death are unmarried and under the age of 21 or who are totally and permanently
disabled. An Eligible Child shall cease to be such as of the earlier of the last
day of the month in which the child marries or attains the age of 21, or, if
later, the last day of the month in which the child ceases to be totally and
permanently disabled.


Eligible Parent or Parents
A Member’s natural mother or father or, if the Member was legally adopted, the
adoptive parents in lieu of the natural parents.






--------------------------------------------------------------------------------

6



Employee
A person who is employed as an employee by NSC or a Participating Subsidiary on
a full-time basis, or who is employed by NSC or a Participating Subsidiary on a
regular part-time basis and is designated as an Employee by NSC or a
Participating Subsidiary and, in each instance, who receives compensation
directly from NSC or a Participating Subsidiary for services rendered as an
employee in the United States. Notwithstanding the previous sentence, the term
“Employee” shall not include (i) a person who is covered by a contract or
agreement that specifies that such person is not eligible to participate in the
Plan; (ii) a person who has terminated from employment with NSC or a
Participating Subsidiary, unless designated as an Employee by NSC or a
Participating Subsidiary; (iii) a person who is a “Leased Employee” within the
meaning of Section 414(n) of the Code or whose basic compensation for services
on behalf of NSC or a Participating Subsidiary is not paid directly by NSC or a
Participating Subsidiary; or (iv) a person who is classified as a special status
employee or an independent contractor. An employee that NSC or a Participating
Subsidiary mistakenly but in good faith classifies as other than an Employee
shall be deemed to be an Employee as of the date on which NSC or a Participating
Subsidiary reclassifies him or her as an Employee.


Entry Date
January 1st or July 1st coincident with or following the date that an Employee
has satisfied the membership requirements of Article III of the Plan.


Fund
The assets held from time to time under the Plan.






--------------------------------------------------------------------------------

7



Highly Compensated Employee
Any Employee who,(i) was at any time during the current year or preceding year a
Five Percent Owner; or (ii) during the preceding year (A) received compensation
from the Corporation or a Participating Subsidiary in excess of $80,000(as
adjusted under Code Section 415(d))and (B) in the case of an Employee of any
Participating Subsidiary not treated as a single employer together with the
Corporation under Sections 414(b), 414(c), 414(m), 414(n), or 414(o) of the
Code. For purposes of this definition, the term “compensation” means
compensation within the meaning of Section 415(c)(3). For plan years beginning
on or after January 1, 2001, “compensation” shall include elective amounts that
are not includible in the gross income of the employee by reason of Section
132(f)(4) of the Code. Highly compensated former employees (as defined in Code
Section 414(q)(9)) shall be treated as Highly Compensated Employees for all
relevant purposes. For purposes of this definition, Employees who are
nonresident aliens and who receive no earned income from the Corporation or a
Participating Subsidiary which constitutes income from sources within the United
States shall not be treated as Employees. The determination of who is a Highly
Compensated Employee, including the determinations of the number and identity of
Employees in the top paid group, the number of Employees treated as officers and
the compensation that is taken into account, shall be made in accordance with
Code Section 414(q) and the regulations thereunder.


Hour of Service
Each hour for which an Employee is paid, or entitled to payment for the
performance or nonperformance of duties, or each hour for which back pay,
regardless of mitigation of damages, is either awarded or agreed to by the
employer. An Hour of Service shall be computed and credited in accordance with
DOL Regulation 2530.200b.


K&IT Plan
Kentucky & Indiana Terminal Railroad Company Retirement Plan.


Leased Employee
Any person (other than employee of NSC or a Participating Subsidiary) who
pursuant to an agreement between the recipient and any other person (“leasing
organization”) has performed services for the recipient (or for the recipient
and related persons determined in accordance with section 414(n)(6) of the
Internal Revenue Code) on a substantially full-time basis for a period of at
least one year, and such services are performed under primary direction or
control of the recipient.


LPD Plan
Retirement Plan of Lambert's Point Docks, Incorporated.


LTD Plan
The Long-Term Disability Plan of Norfolk Southern and Participating Subsidiary
Companies or any successor plan.


Member
A person entitled to participate in the Plan.






--------------------------------------------------------------------------------

8



Month of Service
Any calendar month in which an Employee is paid, or entitled to payment, for the
performance or nonperformance of duties. A Month of Service shall be treated as
the equivalent of 190 Hours of Service in accordance with DOL Regulation
2530.200b-3.


NF&D Plan
Retirement Plan of Norfolk, Franklin and Danville Railway Company.


Nonagreement Position
A position for which the rates of pay are not governed by the provisions of a
collective bargaining agreement, excluding those employees who perform service
on positions as relief yardmasters/supervisors.


Normal Retirement Age
Age 65.




Normal Retirement Benefit
The greater of the early retirement benefit under the Plan or the benefit
commencing under the Plan at Normal Retirement Date.


Normal Retirement Date
First day of the month next succeeding the month in which the Member attains
Normal Retirement Age.




NSC
Norfolk Southern Corporation, a Virginia Corporation.


NW
Norfolk and Western Railway Company, a Virginia Corporation.


NW Plan
Retirement Plan of Norfolk and Western Railway.


NW Supplemental Plan
Norfolk and Western Railway Company Plan for Supplemental Pensions.
Participating Subsidiary
Each subsidiary or affiliated company of NSC which adopts the Plan and is
approved for participation in the Plan as provided for in Article XVII.


Plan
Retirement Plan of Norfolk Southern Corporation and Participating Subsidiary
Companies.


Plan Year
Calendar Year.


PLC Plan
Pocahontas Land Corporation Plan for Supplemental Pensions.






--------------------------------------------------------------------------------

9



Post-retirement Survivor Annuity
A benefit that is payable in monthly installments for the Member’s life,
commencing with the calendar month following the month in which the Member
retires and ending with the month immediately prior to the month in which the
Member dies, and thereafter at least 50% of which is paid in monthly
installments to the Member’s Surviving Spouse, commencing in the month of the
Member’s death and ending with the month immediately prior to the month of the
Surviving Spouse’s death.
 
 
Post-2015 Member
A person who becomes a Member of the Plan after December 31, 2015.
 
 
Pre-2016 Member
A person who becomes a Member of the Plan before January 1, 2016.


Projected Normal Retirement Benefit
The Member’s projected accrued benefit under the Plan at Normal Retirement Age
assuming the Member’s Average Final Compensation at Normal Retirement Age equals
his Average Final Compensation as measured on the last day in which the Member
was an Employee and taking into account any additional Creditable Service the
Member would have earned if he had continued to work at Norfolk Southern
Corporation or a Participating Subsidiary until Normal Retirement Age.


Service Ratio
Effective as of January 1, 2002, a fraction (not exceeding 1) the numerator of
which is the Member’s Creditable Service and the denominator of which is the
Creditable Service the Member would have if he served until Normal Retirement
Age.


Southern
Formerly, Southern Railway Company, a Virginia Corporation, name changed to
Norfolk Southern Railway Company, effective December 31, 1990.


Southern Plan
Southern Railway System Retirement Plan.


Surviving Spouse
A deceased Member's lawful surviving spouse who was married to the Member on the
date of retirement or date of death before retirement.


VHC Plan
Virginia Holding Corporation Supplemental Pension Plan.


Year of Service
Any twelve consecutive month period, as measured from the date of employment or
anniversaries thereof, in which an Employee has not less than six Months of
Service.





Wherever used in the Plan, words in the masculine form shall be deemed to refer
to females as well as males, and words referring to the singular or plural shall
include the plural or singular, as the case may be.



--------------------------------------------------------------------------------

10







ARTICLE III.    MEMBERSHIP


1.    Every person who is a member of the NW Plan, Southern Plan, CW Plan, K&IT
Plan, NF&D Plan, PLC Plan or VHC Plan on the Effective Date shall become a
Member on such date. Every person who is a member of the LPD Plan shall become a
Member on January 1, 1984. Every person who is a member of the NW Supplemental
Plan or the DMU Plan shall become a Member on December 31, 1988, and
February 28, 1989, respectively. However, a Member who is a member of the NW
Supplemental Plan on December 31, 1988, and does not perform service for
Compensation in a Nonagreement Position on or after December 31, 1988, shall be
governed solely by the provisions of Article XXII of the Plan.


2.    (a)    Before July 1, 2014, every other Employee became a Member on the
first day he performed service for Compensation in a Nonagreement Position on or
after the Effective Date. Effective February 1, 1999, however, any Employee who
begins to perform service as an Agreement Trainee on or after that date and was
not previously a Member of the Plan will not be a Member of the Plan unless and
until the Employee subsequently performs service in a Nonagreement Position
other than that of Agreement Trainee.


(b)    Effective July 1, 2014, every other Employee who performs service for
Compensation in a Nonagreement Position shall become a Member on the applicable
Entry Date upon reaching age 21 and completing one Year of Service. Effective
February 1, 1999, however, any Employee who begins to perform service as an
Agreement Trainee on or after that date and was not previously a Member of the
Plan will not be a Member of the Plan unless and until the Employee subsequently
performs service in a Nonagreement Position other than that of Agreement
Trainee.


3.    (a)    Unless a Member's rights in the Plan have vested under Article IX,
his membership in the Plan shall terminate at the time he shall cease to be an
Employee for any reason other than retirement or Disability Service.


(b)    If an Employee terminates service before completing a Year of Service and
attaining age 21, and the Employee subsequently is reemployed by and performs
service for Compensation in a Nonagreement position before incurring a Break in
Service, then the Employee’s pre-termination Year of Service (and Months of
Service during any Year of Service computation period) will be included in
determining when the Employee becomes a Member.


(c)    If an Employee terminates service after completing a Year of Service and
attaining age 21 but before the Employee’s Entry Date, and the Employee
subsequently is reemployed by and performs service for Compensation in a
Nonagreement position, then the Employee will become a Member as of the later of
(i) the Entry Date the Employee would have become a Member had he not ceased to
be an Employee, or (ii) the Employee’s rehire date; provided, however, that if
the Employee has incurred five consecutive one-year Breaks in Service, then any
Years of Service (or fraction thereof) prior to the Employee’s termination shall
be disregarded for



--------------------------------------------------------------------------------

11



purposes of determining participation in the Plan, and the Employee will become
a Member as specified in Article III, section 2(b).


(d)    If a Member terminates service before the Member’s rights in the Plan
have vested under Article IX, and he subsequently is reemployed as an Employee
and performs service for Compensation in a Nonagreement position before
incurring a Break in Service, then the Employee will again be a Member for
purposes of determining participation in the Plan as of the rehire date.


(e)    If a Member terminates service before the Member’s rights in the Plan
have vested under Article IX, and he subsequently is reemployed as an Employee
and performs service for Compensation in a Nonagreement position after incurring
a Break in Service, then the Employee will again become a Member for purposes of
determining participation in the Plan as of the rehire date; provided, however,
that if the Employee has incurred five consecutive one-year Breaks in Service,
then any Years of Service (or fraction thereof) prior to the Member’s
termination shall be disregarded for purposes of determining participation in
the Plan, and the Employee will become a Member as specified in Article III,
section 2(b).




ARTICLE IV.    CREDITABLE SERVICE


1.    Creditable Service shall consist of:


(a)    Each Year of Service (or fraction thereof) with NSC or a Participating
Subsidiary in a Nonagreement Position commencing on and measured from the later
of the first day a Member performs service for Compensation or the Member's 1982
anniversary of his date of employment, except that if the Member is first
assigned to perform services outside of the United States on or after
November 10, 2011, Creditable Service shall not include any period of time
during which the Member is performing services in such foreign country;


(b)    Service creditable as a member under the NW Plan, Southern Plan, AC&Y
Plan, CW Plan, K&IT Plan, NF&D Plan, PLC Plan, or VHC Plan measured to the 1982
anniversary of the Member's date of employment (or the Member's employment
termination date, if earlier), without regard to whether such 1982 anniversary
date was before or after the Effective Date;


(c)    Service creditable as a member under the LPD Plan prior to January 1,
1984, as measured from the Member's date of employment;


(d)    Service (other than service creditable under the Conrail Plan as a result
of the terms or provisions of any change-in-control agreement, employment
agreement, severance agreement or other similar agreement) creditable to a
member under the Conrail Plan beginning on April 1, 1976;


(e)    The following periods of Agreement Service not credited under
subparagraph (a) or (b) above:



--------------------------------------------------------------------------------

12





(i)     Agreement Service, prior to the Effective Date, of a Member (on the
Effective Date) hired prior to the Effective Date with NW, Norfolk, Franklin and
Danville Railway Company, The Virginian Railway Company, The New York, Chicago
and St. Louis Railroad Company, Wabash Railroad Company, New Jersey, Indiana &
Illinois Railroad Company, The Pittsburgh & West Virginia Railway Company, and
The Lake Erie and Fort Wayne Railroad Company;


(ii)     Agreement Service, prior to the Effective Date, of a Member who was a
member of the Southern Plan on or after July 22, 1980, with a "System Company"
as defined in the Southern Plan, but only if such Member has been employed in a
Nonagreement Position (not including Disability Service) for five or more years,
whether or not consecutive;


(iii) Agreement Service after the Effective Date of a Member with NSC or a
Participating Subsidiary where followed by service in a Nonagreement Position,
but only if such Member has been employed in a Nonagreement Position (not
including Disability Service) for (A) five or more years, whether or not
consecutive, for a Pre-2016 Member, or (B) ten or more years, whether or not
consecutive, for a Post-2015 Member; and


(iv) Agreement Service with Conrail on or after April 1, 1976, of a Member, but
only if such Member has been employed by NSC in a Nonagreement Position (not
including Disability Service) for (A) five or more years, whether or not
consecutive, after March 7, 1997, for a Pre-2016 Member, or (B) ten or more
years, whether or not consecutive, for a Post-2015 Member;


(f)    Service creditable as a member under the DMU Plan prior to March 1, 1989,
as measured from the Member's date of employment;


(g)    Each Year of Service (or fraction thereof), as defined under this Plan,
with Virginia Railway Association, for Members who are Employees on December 31,
2004 and who retire on or after January 1, 2005;


(h)    Each Year of Service (or fraction thereof) in a Nonagreement Position, as
defined under this Plan, with Illinois Terminal Railroad Company, for Members
who are Employees on December 31, 2004, and who retire on or after January 1,
2005; and


(i)    Service by a Member as a relief yardmaster/supervisor for NSC or a
Participating Subsidiary where followed by service in a Nonagreement Position,
but only if such Member has been employed in a Nonagreement Position (not
including Disability Service) for (A) five or more years, whether or not
consecutive, for a Pre-2016 Member, or (B) ten or more years, whether or not
consecutive, for a Post-2015 Member.


2.    Creditable Service shall also include the following periods that are not
credited under Section 1 of this Article:


(a)    Periods of absence because of illness or injury;



--------------------------------------------------------------------------------

13





(b)    Periods of Disability Service except that a Member shall be credited with
one Month of Service hereunder for each two months of any such Disability
Service;


(c)    Periods of service not in excess of the longer of a total of 60 months or
the period of absence permitted for the purpose of establishing entitlement to
reemployment rights under the Uniform Services Employment and Reemployment
Rights Act of 1994 ("USERRA") in the uniformed services of the United States, as
defined in USERRA, or the armed forces of Canada, if the Member was a Member of
the Plan (or a predecessor plan) immediately prior to such service and returned
to employment within 90 days after release from such armed forces or within the
time fixed by law for retention of employment rights, whichever is greater,
except that if the Member dies during such period of qualified military service,
Creditable Service shall be determined as if the Member returned to employment
on the day preceding the day of the Member’s death and terminated employment on
the actual date of death; and


(d)    Periods of leave of absence, under rules of the Board of Managers
uniformly applicable to all similarly situated Members, to accept, at the
request of NSC or a Participating Subsidiary, employment by a subsidiary
company, to attend educational institutions, to accept employment by a
government or government agency, or to carry out other activities approved by
the Board of Managers.


3.    (a)    During a period of absence for which Creditable Service is granted
under Paragraphs 2(a), (b), and (d) or during a period of service in the armed
forces of Canada for which Creditable Service is granted under Paragraph 2(c),
the Member shall be deemed to have earned the greater of Compensation at the
regular monthly or annual rate in effect immediately preceding such absence or
at the regular monthly or normal rate payable to the Member for services
rendered to his employer during such leave of absence.


(b)    During a period of service in the uniformed service of the United Sates
for which Creditable Service is granted under Paragraph 2(c) of Article IV, the
Member’s monthly Compensation for each month during each such period shall be
deemed to be either (a) the monthly Compensation the Member would have earned
during the period of military service if he or she had not been on leave for
such service; or (b) if this amount is not reasonably certain, the average
monthly Compensation for the 12 months preceding the beginning of each such
period of military service.


4.    (a)     If a Pre-2016 Member has been employed in a Nonagreement Position
for less than five years, then, for purposes of computing the benefit under
section 1 of Article VI, Creditable Service shall be the sum of a Member’s
Creditable Service under Sections 1, 2 and 3 of this Article IV plus the sum of:


(i)    Twenty percent (20%) multiplied by the number of years (or fraction
thereof) that the Member has been employed in a Nonagreement Position (not
including Disability Service) times Agreement Service, prior to the Effective
Date, of a Member who was a member of



--------------------------------------------------------------------------------

14



the Southern Plan on or after July 22, 1980, with a "System Company" as defined
in the Southern Plan; and


(ii)    Twenty percent (20%) multiplied by the number of years (or fraction
thereof) that the Member has been employed in a Nonagreement Position (not
including Disability Service) multiplied by the sum of Agreement Service and
service as a relief yardmaster/supervisor after the Effective Date of a Member
with NSC or a Participating Subsidiary where followed by service in a
Nonagreement Position; and


(iii) Twenty percent (20%) multiplied by the number of years (or fraction
thereof) that the Member has been employed in a Nonagreement Position (not
including Disability Service) after March 7, 1997, times Agreement Service of a
Member with Conrail on or after April 1, 1976.


After the Pre-2016 Member has been employed in a Nonagreement Position for five
or more years, then Creditable Service for purposes of computing the benefit
under Section 1 of Article VI shall be equal to the Member’s Creditable Service
under Sections 1, 2 and 3 of this Article IV, and this subsection 4(a) shall no
longer apply.


(b)    If a Post-2015 Member has been employed in a Nonagreement Position for
less than ten years, then, for purposes of computing the benefit under section 1
of Article VI, Creditable Service shall be the sum of a Member’s Creditable
Service under Sections 1, 2 and 3 of this Article IV plus the sum of:


(i) Ten percent (10%) multiplied by the number of years (or fraction thereof)
that the Member has been employed in a Nonagreement Position (not including
Disability Service) multiplied by the sum of Agreement Service and service as a
relief yardmaster/supervisor after the Effective Date of a Member with NSC or a
Participating Subsidiary where followed by service in a Nonagreement Position;
and


(ii) Ten percent (10%) multiplied by the number of years (or fraction thereof)
that the Member has been employed in a Nonagreement Position (not including
Disability Service) after March 7, 1997, times Agreement Service of a Member
with Conrail on or after April 1, 1976.


After the Post-2016 Member has been employed in a Nonagreement Position for ten
or more years, then Creditable Service for purposes of computing the benefit
under Section 1 of Article VI shall be equal to the Member’s Creditable Service
under Section 1, 2 and 3 of this Article IV, and this subsection 4(b) shall no
longer apply.




ARTICLE V.    RETIREMENT



--------------------------------------------------------------------------------

15





1.    A Member shall retire not later than the end of the month in which he
attains Normal Retirement Age, effective Normal Retirement Date, except where:


(a)    The provisions of the Age Discrimination in Employment Act of 1967, as
amended, or of any other applicable law, prohibit the mandatory retirement of
such Member; or


(b)    The Board of Directors, in its sole discretion, requests a Member whose
compensation is fixed by the Board of Directors to continue in service following
the Member's Normal Retirement Date for such period of time as may be determined
by the Board of Directors.


2.    A Member who is actively employed or on Disability Service may retire at
the end of any month, effective the first day of the following month, between
attainment of ages 62 and 65.


3.    A Member who is actively employed or on Disability Service may retire at
the end of any month, effective the first day of the following month, between
attainment of ages 60 and 62 if he is vested at the time of such retirement.


4.    An otherwise eligible Member between attainment of ages 55 and 60 who is
vested under Article IX and who is actively employed in a Nonagreement Position
or on Disability Service can elect benefits as follows:


(a)     A Pre-2016 Member with not less than 10 Years of Service (including not
less than 5 years of Creditable Service) may retire at the end of any month,
effective the first day of the following month, with a temporary early
retirement benefit, until the Member attains age 60, equal to the lesser of:


(i)    the Tier I Railroad Retirement or Social Security benefit that would be
paid at earliest eligibility age, or


(ii)
$500 per month.



Notwithstanding the above, if the Member is currently receiving any benefit
under Railroad Retirement or Social Security the Member may retire under this
provision but is not eligible for the temporary early retirement benefit.


(b) A Pre-2016 Member with not less than 10 Years of Service (including not less
than five years of Creditable Service) may retire at the end of any month
effective the first day of the following month and receive the benefit provided
by Section 2(a)(ii) of Article VI. A Post-2015 Member with not less than 10
years of Creditable Service may retire at the end of any month effective the
first day of the following month and receive the benefit provided by Section
2(b)(ii) of Article VI.




ARTICLE VI.    RETIREMENT BENEFITS



--------------------------------------------------------------------------------

16





1.    The retirement benefit of a Member who retires under Section 1 or 2 of
Article V shall be, subject to the provisions of Article VIII, the sum of:


(a)    A monthly benefit equal to his Average Final Compensation multiplied by
1.5% times the number of years of his Creditable Service (or fraction thereof),
but not in excess of 60% of such Average Final Compensation, except as provided
in Section 4 of this Article VI;


(b)    A monthly benefit equal to 1/120th of the Member's accumulated and
unrefunded contributions to the NW Supplemental Plan (including interest to the
date of retirement), if any;


(c)    A monthly Additional Retirement Benefit, if any, applicable to the Member
as contained in Schedule A of the Plan, effective January 1, 1996, provided that
the Internal Revenue Service subsequently issues a favorable determination
letter approving such Additional Retirement Benefit; and


(d)    A monthly Additional Retirement Benefit, if any, applicable to the Member
as contained in Schedule B of the Plan, beginning January 1, 2005;


Less the sum of:


(e)    70% of the monthly Railroad Retirement annuity or 66 2/3% of the monthly
Social Security annuity (described in Section 3 of this Article VI), whichever
is applicable, assuming that such annuity commenced at the earliest eligibility
age following retirement;


(f)    The amount of any regular monthly annuity attributable to contributions
by The Virginian Railway Company payable to the Member by the Plan for Pension
Payments under Group Annuity Contract GR‑130 between The Virginian Railway
Company and The Travelers Insurance Company;


(g)    The amount of any monthly benefit payable to the Member under Article
XXII if the Member's Agreement Service was used to calculate a benefit under
this Article VI;


(h)    The amount of any monthly benefit payable to the Member under the Merged
Employees Pension Plan of Norfolk and Western Railway Company;


(i)    The amount of any monthly benefit payable to the Member under the AC&Y
Plan;


(j)    For Members who were participants in the Conrail Plan or the Retirement
Plan of Consolidated Rail Corporation, and who first became Members after August
26, 1999, the amount of any monthly benefit payable to the Member under the
Conrail Plan (excluding any benefit described in Article 14 of the Conrail Plan
as in effect on or after August 1, 1998) under the Retirement Plan of
Consolidated Rail Corporation, and under any qualified defined benefit pension
plan



--------------------------------------------------------------------------------

17



maintained by any other entity whose service is credited under the Conrail Plan
and/or under the Retirement Plan of Consolidated Rail Corporation, with such
amounts determined as if the Member had retired under the Conrail Plan and/or
the Retirement Plan of Consolidated Rail Corporation on the date of commencement
of retirement benefits under this Plan; and


(k)    The amount, if any, applicable to the Member as contained in Schedule C
of the Plan, beginning January 1, 2005.


The offsets described in paragraphs (e) through (k) of this Section 1 shall
begin as of the date the amounts described in such paragraph first become
payable, or are assumed to have become payable, to the Member. If the Member’s
benefit under any other plan is paid in a form that does not provide monthly
payments, the offsets described in paragraphs (e) through (k) shall be
determined as if the Member’s benefit under such other plan had been paid as a
single life annuity.


If a Member remains employed after Normal Retirement Age, or defers receipt of
the Member’s benefit after Normal Retirement Age, the Member’s benefit will be
the greater of (1) the Member’s benefit calculated as of the Normal Retirement
Date and actuarially adjusted to reflect the delay in the benefits past the
Member’s Normal Retirement Date, or (2) the Member’s accrued benefit under the
Plan as of his actual retirement date.


2.    The retirement benefit of a Member who retires under Section 3 or 4(b) of
Article V shall be computed as follows:


(a)     The retirement benefit of a Pre-2016 Member who retires under Section 3
or 4(b) of Article V shall be computed as follows:


(i) The retirement benefit of a Member who retires under Section 3 of Article V
shall be the benefit calculated under Section 1 of this Article VI; provided,
however, that, if his Creditable Service at the time of retirement is less than
10 years, the amounts determined under paragraphs (a), (b) and (c) of said
Section 1 shall be reduced by 1/180th for each calendar month the Member is
under age 62 at the time of his retirement, and this benefit will be further
reduced by the amounts under paragraphs (e) through (k) of Section 1 when such
amounts are payable to the Member; and provided further that a Member whose
benefit is computed under this Section 2 of Article VI may elect in writing to
defer receipt of his retirement benefit under the Plan to the first day of any
month following his 60th birthday up to the first day of the month following
attainment of age 62 and if the Member so elects, the 1/180th reduction shall
only be made for each month, if any, by which the commencement of the Member's
retirement benefit precedes his attaining age 62. Notwithstanding the foregoing,
the 1/180th reduction shall not apply if a Member has not less than five years
of Creditable Service and not less than ten Years of Service.


(ii)    The retirement benefit of a Member who retires under Section 4(b) of
Article V shall be the benefit calculated under Section 1 of this Article VI;
provided, however, that the sum of the amounts determined under paragraphs (a),
(b) and (c) of said Section 1 shall be reduced by 1/360th for each calendar
month the Member is under age 60 at the time of his retirement,



--------------------------------------------------------------------------------

18



and this benefit will be further reduced by the amounts under paragraphs (e)
through (k) of Section 1 when such amounts are payable to the Member.


(b) The retirement benefit of a Post-2015 Member who retires under Section 3 or
4(b) of Article V shall be computed as follows:


(i)     The retirement benefit of a Member who retires under Section 3 of
Article V shall be the benefit calculated under Section 1 of this Article VI;
provided, however that:


(A)    if the Member’s Creditable Service at the time of retirement is less than
10 years, the amounts determined under paragraphs (a), (b) and (c) of said
Section 1 shall be reduced by 1/180th for each calendar month the Member is
under age 62 at the time of his retirement, or


(B)    if the Member’s Creditable Service at the time of retirement is 10 or
more years but less than 30 years, the amounts determined under paragraphs (a),
(b) and (c) of said Section 1 shall be reduced by 1/360th for each calendar
month the Member is under age 62 at the time of his retirement,


and the benefit under this Section 2(b)(i) will be further reduced by the
amounts under paragraphs (e) through (k) of Section 1 when such amounts are
payable to the Member; and provided further that a Member whose benefit is
computed under this Section 2 of Article VI may elect in writing to defer
receipt of his retirement benefit under the Plan to the first day of any month
following his 60th birthday up to the first day of the month following
attainment of age 62 and if the Member so elects, the 1/180th or 1/360th
reduction shall only be made for each month, if any, by which the commencement
of the Member's retirement benefit precedes his attaining age 62.
Notwithstanding the foregoing, neither the 1/180th nor the 1/360th reduction
shall apply if a Member has not less than 30 years of Creditable Service.


(ii)    The retirement benefit of a Member who retires under Section 4(b) of
Article V shall be the benefit calculated under Section 1 of this Article VI;
provided, however, that the sum of the amounts determined under paragraphs (a),
(b) and (c) of said Section 1 shall be reduced:


(A) if the Member’s Creditable Service at the time of retirement is 10 or more
years but less than 30 years, by 1/360th for each calendar month (not to exceed
24 months) the Member under age 62 at the time of his retirement, and further
reduced by 1/180th for each calendar month the Member is under age 60 at the
time of his retirement, or


(B) if the Member’s Creditable Service at the time of retirement is 30 or more
years, by 1/360th for each calendar month (not to exceed 24 months) the Member
is under age 60 at the time of his retirement, and further reduced by 1/180th
for each calendar month the Member is under age 58 at the time of his
retirement,





--------------------------------------------------------------------------------

19



and the benefit under this Section 2(b)(ii) will be further reduced by the
amounts under paragraphs (e) through (k) of Section 1 when such amounts are
payable to the Member.


(c)    The delay in reducing the benefit for the amount described in Article VI,
Section 1, paragraph (e), between the Member’s retirement date under this Plan
and the date as of which the amount described in Article VI, Section 1,
paragraph (e) becomes payable, or is assumed to become payable, is intended to
meet the requirements of a qualified supplement (“QSUPP”) as provided in final
regulations under Code Section 401(a)(4).  Such temporary early retirement
benefit shall be vested in accordance with Article IX and shall be a protected
benefit subject to the anti-cutback provisions of Section 411(d)(6) of the Code.


3.    For purposes of calculating the retirement benefit under this Article VI:


(a)    The monthly Railroad Retirement annuity shall mean the monthly annuity
payable under the Railroad Retirement Act computed on the basis of total
railroad service multiplied by a fraction, the numerator of which is the total
months of Creditable Service and the denominator of which is such total railroad
service. (Such annuity shall exclude the supplemental annuity payable under
Title I of Public Law 89‑699 or any corresponding or successor legislation);


(b)    The monthly Social Security annuity shall mean the Primary Insurance
Annuity computed under the Social Security Act on the basis of creditable
compensation under the Act applicable to Creditable Service under the Plan; and


(c)    The monthly Railroad Retirement annuity or Social Security annuity shall
be computed as of the actual retirement date, the commencement date of last
Disability Service not followed by a return to active service, or the date of
final termination of service prior to age 60, whichever is earliest. In the case
of a Member of the Plan on August 1, 1997, who retires after the Member’s Normal
Retirement Date, the Member’s benefit shall be no less than the Member’s benefit
computed under this Article VI as of August 1, 1997, but using the Normal
Retirement Date to determine the monthly Railroad Retirement or Social Security
annuity.


4.    In computing the retirement benefit of a Member under this Article VI, who
was a member of the NW Plan or PLC Plan and who has more than 40 years of
Creditable Service as of the Effective Date, such Member shall for purposes of
Section 1(a) of this Article VI have his Average Final Compensation multiplied
by 1.5% times the number of years of his Creditable Service on the Effective
Date, without limitation.


5.    (a)    The retirement benefit of a Member, who was a member of the NW
Supplemental Plan, computed under this Article VI shall not be less than his
benefit computed under Article XXII solely on the basis of service and
compensation creditable through April 30, 1965, or the date on which the Member
is first in a Nonagreement Position, whichever is later; and


(b)    The retirement benefit of a Member, who was a member of the NW
Supplemental Plan, computed under this Article VI shall not be less than a
benefit equal to 1/120th of the Member's accumulated and unrefunded
contributions (including interest to date of retirement),



--------------------------------------------------------------------------------

20



if any, to the NW Supplemental Plan, reduced in accordance with Section 2 of
this Article VI, if such reduction is applicable.


6.    The retirement benefit of a Member who was a member of the Southern Plan
on July 21, 1980, shall be the greater of the amount computed under Section 1 of
this Article VI or computed as follows:


(a)    A monthly benefit equal to 45% of the Member's Average Final Compensation
plus 1/4 of 1% of Average Final Compensation for each year that the Member's
Creditable Service at the time of retirement exceeds 30 years, but in no event
shall such additional benefit exceed 2 1/2% of Average Final Compensation, plus
any applicable Additional Retirement Benefit, reduced by:


(i)     63% of the monthly Railroad Retirement annuity or 60% of the monthly
Social Security annuity (described in Section 3 of this Article VI), whichever
is applicable, assuming that such annuity commenced at the earliest eligibility
age following retirement;


(ii)     1/180th for each month by which the Member's retirement precedes the
attainment of age 65 if the Member has less than 20 years of Creditable Service;
and


(iii) 1/180th for each month by which the Member's Creditable Service is less
than 15 years.


(b)    A Member whose retirement benefit is computed under paragraph (a) of this
Section 6 may elect in writing to defer receipt of his retirement benefit under
the Plan to the first day of any month following his 60th birthday up to Normal
Retirement Date. If the Member so elects, the reduction to be made pursuant to
paragraph 6(a)(ii) shall only be made for each month, if any, by which the
commencement of payment of the Member's retirement benefit precedes his
attaining age 65.


7.    The retirement benefit of a Member who was a member of the DMU Plan on
February 28, 1989, shall be the greater of the amount computed under Section 1
of Article VI or computed as follows:


(a)    A monthly benefit commencing at Normal Retirement Age equal to 1.5% of
Average Final Compensation multiplied by years of Creditable Service, minus 7.8%
of the Primary Insurance Amount (for Social Security purposes) for each year of
Creditable Service, with a maximum offset of 78%, plus any applicable Additional
Retirement Benefit, reduced by


(i)    an amount which is actuarially equivalent to the amount of any benefit
the Member is eligible to receive under any qualified pension or profit sharing
plan of an owner company of the Des Moines Union Railway Company based on the
same period of service, and





--------------------------------------------------------------------------------

21



(ii)    for a Member who terminates after completing 15 Years of Service and
after attaining age 60, 1/180th for each full month by which his early
retirement precedes his Normal Retirement Age.


8.    If an individual became a Member on or before August 26, 1999, and the
Member was previously a participant in the Conrail Plan or the Retirement Plan
of Consolidated Rail Corporation and accrued a benefit that was transferred to
the Plan, the Member’s retirement benefit shall be the greater of (i) the amount
computed under this Article VI, or (ii) the Member’s benefit he accrued under
the Conrail Plan (excluding any benefit described in Article 14 of the Conrail
Plan as in effect on or after August 1, 1998) or the Retirement Plan of
Consolidated Rail Corporation.


9.    Except as provided in the following sentence, in Section 6(b) of this
Article VI, or in Section 8 or 9 of Article VIII, every retirement benefit shall
be payable in monthly installments for life commencing with the calendar month
immediately following the month in which the Member retires and ending with the
month immediately prior to the month in which the Member or, if a survivorship
election is in effect, his survivor dies or ceases to be eligible for survivor
benefits. If the present value (determined, for this purpose only, using the
“applicable interest rate” as defined in Section 417(e)(3)(C) for November of
the year preceding the Plan Year and the "applicable mortality table," as
defined in Section 417(e)(3)(B) of the Code) of a retirement benefit payable
under this Article VI or under Article IX, or a survivorship benefit payable
pursuant to Article VIII, does not exceed $5,000, such benefit will be paid as
soon as administratively feasible in a lump sum distribution, (i) to a vested
Member upon the earlier of retirement or termination of his employment with NSC
or a Participating Subsidiary; (ii) to the Surviving Spouse of such vested
Member; (iii) to an “alternate payee,” as defined in Section 414(p)(8) of the
Code; (iv) if the Member, Surviving Spouse, or alternate payee, as the case may
be, so elects in writing, to the trustee of an "eligible retirement plan," as
defined in Section 402(c)(8)(B) of the Code or, to a Roth IRA described in
Section 408A of the Code; or, (v) to the extent permitted under Section
402(c)(11) and related guidance issued by the Secretary of the Treasury, if a
non-spouse beneficiary (within the meaning of Section 401(a)(9)(E) of the Code)
so elects in writing, to the trustee of an individual retirement account
described in Section 408(a) of the Code, an individual retirement annuity
described in Section 408(b) of the Code, or to a Roth IRA described in Section
408A of the Code that both is established to receive such distribution and will
be treated as an “inherited IRA” for the beneficiary. Except as provided in the
preceding sentence, no distribution may be made unless the Member and his
Spouse, or if the Member has died his Surviving Spouse, consent in writing to
such payment. Effective with respect to any mandatory distribution that is
greater than $1,000 but that does not exceed $5,000, if the Member does not
elect to have such distribution paid directly to an eligible retirement plan
specified by the Member in a direct rollover or to receive the distribution
directly in a lump sum distribution, then the Plan administrator will pay the
distribution in a direct rollover to an individual retirement plan designated by
the Plan administrator. If a Member who has received a lump sum distribution of
the present value of his retirement benefit is subsequently rehired by the
Corporation, he shall again participate in the Plan as of his date of
re‑employment and his prior period of service shall be restored for purposes of
Article IX, except that his prior period of Creditable Service shall not be
counted for purposes of determining his Accrued Benefit on his subsequent
retirement or other termination of employment.





--------------------------------------------------------------------------------

22



10.    Except as otherwise provided herein, no benefit shall be payable to a
Member under the Plan until retirement, or to his Surviving Spouse until death
of the Member, except such benefit as may be payable in accordance with the
applicable requirements of a qualified domestic relations order as that term is
defined in Section 414(p) of the Code. The Board of Managers shall establish
reasonable procedures to determine the qualified status of domestic relations
orders and to administer distributions under such qualified orders. No benefit
shall be payable to a Member during any period in which he engages in active
service as an Employee, except as provided in Article VIII, Section 8.


11.    Notwithstanding anything herein to the contrary, a Member's Accrued
Benefit under the Plan shall not be less than the Member's accrued benefit under
the NW Plan, Southern Plan, CW Plan, K&IT Plan, NF&D Plan, PLC Plan or VHC Plan
on the Effective Date, the LPD Plan on December 31, 1983, or the DMU Plan on
February 28, 1989, and in no event shall his retirement benefit under this
Article VI be less than such Accrued Benefit.


12.    (a)    A member who retired under the NW Plan and was paid a retirement
benefit for the month of December 1985 and who is entitled to a retirement
benefit for the month of January 1987, or the Surviving Spouse of a deceased
Member who retired prior to January 1, 1986, who is entitled to a retirement
benefit for the month of January 1987 pursuant to a survivorship election by
such Member, as the case may be, shall receive an increase in such retirement
benefit beginning with the retirement benefit payable for the month of January
1987, such increase in retirement benefit to be ¼ of 1% for each month of the
Member's retirement from January 1, 1980, to January 1, 1986, plus an additional
3% for a Member who retired prior to January 1, 1980, with a maximum increase of
21%.


(b)    A Member who retired under the Southern Plan and was paid a retirement
benefit for the month of December 1985 and who is entitled to a retirement
benefit for the month of January 1987, or the Surviving Spouse of a deceased
Member who retired prior to January 1, 1986, who is entitled to a retirement
benefit for the month of January 1987 pursuant to a survivorship election by
such Member, as the case may be, shall receive an increase in such retirement
benefit beginning with the retirement benefit payable for the month of January
1987, such increase in retirement benefit to be ¼ of 1% for each month of the
Member's retirement from January 1, 1979, to January 1, 1986, plus an additional
3% for a Member who retired prior to January 1, 1980, with a maximum increase of
24%.


(c)    A Member who retired under the Plan and was paid a retirement benefit for
the month of December 1985 and who is entitled to a retirement benefit for the
month of January 1987, or the Surviving Spouse of a deceased Member who retired
prior to January 1, 1986, who is entitled to a retirement benefit for the month
of January 1987 pursuant to a survivorship election by such Member, as the case
may be, shall receive an increase in such retirement benefit beginning with the
retirement benefit payable for the month of January 1987, such increase in
retirement benefit to be ¼ of 1% for each month of the Member's retirement from
June 1, 1982, to January 1, 1986, with a maximum increase of 10¾%.





--------------------------------------------------------------------------------

23



13.    Anything in this Article VI to the contrary notwithstanding, the monthly
retirement benefit of a Member shall not be less than the greatest of the
amounts described in (a) through (e), below, with the amount determined under
(b) through (e) reduced by the charge for any optional pre-retirement survivor
annuity elected by the Member under section 2(b) of Article VIII:


(a)
$8.34, but only if the Member had accrued an Hour of Service on or before
December 31, 2007;



(b)
The Member’s Projected Normal Retirement Benefit times the Member’s Service
Ratio. Notwithstanding any provision to the contrary, the retirement benefit
described in this Section 13(e) shall be reduced in the same manner as described
in Section 2 of this Article or in Article IX, as applicable;



(c)
The Member’s accrued retirement benefit under this Article VI as measured on
April 30, 2005;



(d)
The Member’s Average Final Compensation that is not in excess of $4,167,
multiplied by 1.25% times the number of years of his Creditable Service (or
fraction thereof) that is not in excess of five years. Notwithstanding any
provision to the contrary, the retirement benefit described in this Section
13(d) shall be actuarially reduced, based on mortality for employees as shown in
Exhibit A and interest at the rate of 7.5% per year compounded annually if the
Member’s benefit commences before Normal Retirement Date; or



(e)
The Member's Projected Normal Retirement Benefit times the Member's Service
Ratio, calculated as if the Member's employment had terminated on December 31,
2009. For purposes of this paragraph, the Service Ratio with respect to benefits
accrued between January 1, 2002 and December 31, 2009 shall be equal to a
fraction (not exceeding 1) the numerator of which is the Member’s Months of
Service and the denominator of which is the number of Months of Service the
Member would have if he served until Normal Retirement Age. Notwithstanding any
provision to the contrary, the retirement benefit described in this Section
13(e) shall be reduced in the same manner as described in Section 2 of this
Article or in Article IX, as applicable.



14.    The AW&W Plan was merged into the Plan effective as of December 31, 2007.
As of that date, the liabilities of the AW&W Plan became liabilities of the Plan
and the AW&W Plan ceased to exist. Notwithstanding anything in this Plan to the
contrary, benefits shall be paid in accordance with the provisions of Schedule
D. In the event of a spinoff or termination of the Plan within five years
following the merger of the AW&W Plan into the Plan, assets will be allocated
first for the benefit of the AW&W Plan participants to the extent of their
benefits on a termination basis just prior to the merger.
    
15.    Any distribution under the Plan to a Member shall commence not later than
the "required beginning date" as defined in Section 401(a)(9) of the Code, and
shall satisfy the incidental



--------------------------------------------------------------------------------

24



benefit requirement in Section 401(a)(9)(G) of the Code and any regulations
promulgated thereunder. For a Member who is not a 5% owner and who attains age
70½, the term "required beginning date" shall mean April 1 of the calendar year
following the later of (a) the calendar year the Member attains age 70½ or (b)
the calendar year in which the Member retires. If a Member retires under the
Plan after the calendar year in which the member attains age 70½, the Member's
benefit computed under this Article VI shall be actuarially increased to take
into account the period after age 70½ in which the Member was not receiving any
benefits under the Plan.
 


ARTICLE VII.    LIMITATION ON BENEFITS


1.    Notwithstanding any provision in the Plan to the contrary, the annual
benefit accrued by or payable in any form to any Member shall not exceed such
amount as may be authorized under Section 415 of the Code, determined on a
calendar year basis, and such rules are hereby incorporated by reference. For
purposes of applying the benefit accrual limits, the definition of compensation
shall be compensation as defined in Treasury Regulation Section
1.415(c)‑2(d)(3), or successor regulation, excluding foreign compensation.


2.    Any adjustments to the benefit amounts authorized under Section 415(d) by
the Commissioner shall be effective from January 1 of the year for which the
adjustment is made and shall apply to all Members regardless of whether the
Member retired prior to such adjustment.


3.    Notwithstanding any other provisions of the Plan, if the Plan’s adjusted
funding target attainment percentage for a Plan Year is less than 80 percent (or
would be less than 80 percent to the extent described in Section 3(b) below) but
is not less than 60 percent, then the limitations set forth in this Section 3
apply.


(a)
A Member or beneficiary is not permitted to elect, and the Plan shall not pay, a
single sum payment or other optional form of benefit that includes a prohibited
payment with an annuity starting date on or after the applicable Code section
436 measurement date, and the Plan shall not make any payment for the purchase
of an irrevocable commitment from an insurer to pay benefits or any other
payment or transfer that is a prohibited payment, unless the present value of
the portion of the benefit that is being paid in a prohibited payment does not
exceed the lesser of:



i.
50 percent of the present value of the benefit payable in the optional form of
benefit that includes the prohibited payment; or



ii.
100 percent of the PBGC maximum benefit guarantee amount (as defined in section
1.436-1(d)(3)(iii)(C) of the Treasury Regulations).



The limitation set forth in this Section 3(a) does not apply to any payment of a
benefit which under Code section 411(a)(11) may be immediately



--------------------------------------------------------------------------------

25



distributed without the consent of the Member. If an optional form of benefit
that is otherwise available under the terms of the Plan is not available to a
Member or beneficiary as of the annuity starting date because of the application
of the requirements of this Section 3(a), the Member or beneficiary is permitted
to elect to bifurcate the benefit into unrestricted and restricted portions (as
described in section 1.436-1(d)(3)(iii)(D) of the Treasury Regulations). The
Member or beneficiary may also elect any other optional form of benefit
otherwise available under the Plan at that annuity starting date that would
satisfy the 50 percent/PBGC maximum benefit guarantee amount described in this
Section 3(a), or may elect to defer the benefit in accordance with any general
right to defer commencement of benefits under the Plan.


(b)
No amendment to the Plan that has the effect of increasing liabilities of the
Plan by reason of increases in benefits, establishment of new benefits, changing
the rate of benefit accrual or changing the rate at which benefits become
nonforfeitable shall take effect in a Plan Year if the adjusted funding target
attainment percentage for the Plan Year is:



i.
Less than 80 percent; or



ii.
80 percent or more, but would be less than 80 percent if the benefits
attributable to the amendment were taken into account in determining the
adjusted funding target attainment percentage.



The limitation set forth in this Section 3(b) does not apply to any amendment to
the Plan that provides a benefit increase under a plan formula that is not based
on compensation, provided that the rate of such increase does not exceed the
contemporaneous rate of increase in the average wages of Members covered by the
amendment.


4.    Notwithstanding any other provisions of the Plan, if the Plan’s adjusted
funding target attainment percentage for a Plan Year is less than 60 percent (or
would be less than 60 percent to the extent described in Section 4(b) below),
then the limitations in this Section 4 apply.


(a)
A Member or beneficiary is not permitted to elect, and the Plan shall not pay, a
single sum payment or other optional form of benefit that includes a prohibited
payment with an annuity starting date on or after the applicable Code section
436 measurement date, and the Plan shall not make any payment for the purchase
of an irrevocable commitment from an insurer to pay benefits or any other
payment or transfer that is a prohibited payment. The limitation set forth in
this Section 4(a) does not apply to any payment of a benefit which under Code
section 411(a)(11) may be immediately distributed without the consent of the
Member.






--------------------------------------------------------------------------------

26



(b)
An unpredictable contingent event benefit with respect to an unpredictable
contingent event occurring during a Plan Year shall not be paid if the adjusted
funding target attainment percentage for the Plan Year is:



i.
Less than 60 percent; or



ii.
60 percent or more, but would be less than 60 percent if the adjusted funding
target attainment percentage were redetermined applying an actuarial assumption
that the likelihood of occurrence of the unpredictable contingent event during
the Plan Year is 100 percent.



(c)
Benefit accruals under the Plan shall cease as of the applicable Code section
436 measurement date. In addition, if the Plan is required to cease benefits
under this Section 4(c), then the Plan is not permitted to be amended in a
manner that would increase liabilities of the Plan by reason of an increase in
benefits or the establishment of new benefits.



5.    Notwithstanding any other provisions of the Plan, a Member or beneficiary
is not permitted to elect, and the Plan shall not pay, a single sum payment or
other optional form of benefit that includes a prohibited payment with an
annuity starting date that occurs during any period in which NSC is a debtor in
a case under title 11, United States Code, or similar Federal or State law,
except for payments made within a Plan Year with an annuity starting date that
occurs on or after the date on which t the Plan’s enrolled actuary certifies
that the Plan’s adjusted funding target attainment percentage for that Plan Year
is not less than 100 percent. In addition, during such period in which NSC is a
debtor, the Plan shall not make any payment for the purchase of an irrevocable
commitment from an insurer to pay benefits or any other payment or transfer that
is a prohibited payment, except for payments that occur on a date within a Plan
Year that is on or after the date on which the Plan’s enrolled actuary certifies
that the Plan’s adjusted funding target percentage for that Plan Year is not
less than 100 percent. The limitation set forth in this Section 5 does not apply
to any payment of a benefit which under Code section 411(a)(11) may be
immediately distributed without the consent of the Member.


6.
(a)    If a limitation on prohibited payments under Sections 3(a), 4(a) or
Section 5 applied to the Plan as of a Code section 436 measurement date, but
that limit no longer applies to the Plan as of a later Code section 436
measurement date, then that limitation does not apply to benefits with annuity
starting dates that are on or after that later Code section 436 measurement
date.



(b)
If a limitation on benefit accruals under Section 4(c) applied to the Plan as of
a Code section 436 measurement date, but that limitation no longer applies to
the Plan as of a later Code section 436 measurement date, then benefit accruals
shall resume prospectively and that limitation does not apply to benefit
accruals that are based on service on or after that later Code section 436
measurement date, except as otherwise provided under the Plan. The




--------------------------------------------------------------------------------

27



Plan shall comply with the rules relating to partial years of participation and
prohibition on double proration under Department of Labor regulation 29 CFR §
2530.204-2(c) and (d).


In addition, benefit accruals that were not permitted to accrue because of the
application of Section 4(c) shall be restored when that limitation ceases to
apply if the continuous period of the limitation was 12 months or less and the
Plan’s enrolled actuary certifies that the adjusted funding target attainment
percentage for the Plan Year would not be less than 60 percent taking into
account any restored benefit accruals for the prior Plan Year.


(c)
If an unpredictable contingent event benefit with respect to an unpredictable
contingent event that occurs during the Plan Year is not permitted to be paid
after the occurrence of the event because of the limitation of Section 4(b), but
is permitted to be paid later in the same Plan Year (as a result of additional
contributions or pursuant to the enrolled actuary’s certification of the
adjusted funding target attainment percentage for the Plan Year that meets the
requirements of section 1.436-1(g)(5)(ii)(B) of the Treasury Regulations), then
that unpredictable contingent event benefit shall be paid, retroactive to the
period that benefit would have been payable under the terms of the Plan
(determined without regard to Section 4(b)). If the unpredictable contingent
event benefit does not become payable during the Plan Year in accordance with
the preceding sentence, then the Plan is treated as if it does not provide for
that benefit.



(d)
If a plan amendment does not take effect as of the effective date of the
amendment because of the limitation of Section 3(b) or Section 4(c), but is
permitted to take effect later in the same Plan Year (as a result of additional
contributions or pursuant to the enrolled actuary’s certification of the
adjusted funding target attainment percentage for the Plan Year that meets the
requirements of section 1.436-1(g)(5)(ii)(C) of the Treasury Regulations), then
the plan amendment must automatically take effect as of the first day of the
Plan Year or, if later, the original effective date of the amendment. If the
plan amendment cannot take effect during the same Plan Year, then it shall be
treated as if it were never adopted, unless the plan amendment provides
otherwise.



7.    In the event the Plan becomes subject to a limitation described in Section
3(a), Section 4 or Section 5 of this Article VII, the Plan shall provide written
notice to Members and beneficiaries in accordance with the requirements of
Section 101(j) of the Employee Retirement Income Security Act of 1974 (“ERISA”).


8.    At its discretion, NSC may use one or more of the methods described in
Code section 436 and the applicable regulations thereunder to avoid or terminate
the application of the limitations set forth in Sections 3 through 5 of this
Article VII for a Plan Year.



--------------------------------------------------------------------------------

28





9.    (a) For any period during which a presumption under Code section 436(h)
and section 1.436-1(h) of the Treasury Regulations applies to the Plan, the
limitations under Sections 3 through 5 of this Article VII shall be applied to
the Plan as if the adjusted funding target attainment percentage for the Plan
Year were the presumed adjusted funding target attainment percentage determined
under the rules of Code section 436(h) and sections 1.436-1(h)(1), (2) or (3) of
the Treasury Regulations.


10.    The definitions in the following Treasury Regulations apply for purposes
of Sections 3 through 9 of this Article VII: section 1.436-1(j)(1) defining
adjusted funding target attainment percentage; section 1.436-1(j)(2) defining
annuity starting date; section 1.436-1(j)(6) defining prohibited payment;
section 1.436-1(j)(8) defining section 436 measurement date; and section
1.436-1(j)(9) defining an unpredictable contingent event and an unpredictable
contingent event benefit.


11.    The rules in Sections 3 through 10 of this Article VII are effective for
Plan Years beginning after December 31, 2007.




ARTICLE VIII.    SURVIVORSHIP BENEFITS AND DISTRIBUTION OPTIONS


1.    (a) The normal form of benefit computed under Article VI for a Post-2015
Member who is not married when the Member retires, and who retires under Article
V or Article IX, shall be a retirement benefit payable in monthly installments
for the Member’s life, commencing with the calendar month immediately following
the month in which the Member retires and ending with the month immediately
prior to the month in which the Member dies.


(b) The normal form of benefit computed under Article VI for a Post-2015 Member
who is married when the Member retires, and who retires under Article V or
Article IX, shall be a Post-retirement Survivor Annuity that is the actuarial
equivalent of the benefit set forth in Section 1 of this Article VIII, under
which 50% of the Member’s retirement benefit shall be payable in monthly
installments to the Member’s Surviving Spouse. For this purpose, actuarial
equivalence shall be based on mortality as shown in Exhibit C and interest at
the rate of 6.0% per year compounded annually. The portion of the benefit
attributable to the amount described in Article VI, Section 1(e), that may be
payable prior to the Member’s earliest eligibility age for a Railroad Retirement
annuity or Social Security annuity, is not subject to this actuarial adjustment.
An election by a Member who is married when the Member retires to receive a
retirement benefit in a form other than provided in this paragraph or in Section
3 of this Article VIII shall not be effective unless the Member’s spouse
consents to the election as provided in this Article.


(c)    The normal form of benefit computed under Article VI for a Pre-2016
Member who is married when the Member retires, and who retires under Article V
or Article IX, shall be a Post-retirement Survivor Annuity under which 50% of
the Member’s retirement benefit shall be payable to the Member’s Surviving
Spouse.





--------------------------------------------------------------------------------

29



(d)    The normal form of benefit computed under Article VI for a Pre-2016
Member who is unmarried when the Member retires, and who retires under Article V
or Article IX, shall be a joint and survivor annuity payable to him during life
and after his death to his Eligible Surviving Child or Children, for as long as
the Eligible Surviving Child or Children remain eligible, in an amount equal to
50% of the retirement benefit payable to the Member. Each payment shall be
divided equally among the Eligible Surviving Children at the time of each
payment. The benefit payable to the Eligible Surviving Children shall commence
on the first day of the calendar month in which the death of the retired Member
occurs unless the Member elected a temporary early retirement benefit under
Section 4(a) of Article V and dies prior to attaining age 60, in which case the
survivor benefit payable under this section will be an amount equal to one‑half
of the temporary early retirement benefit paid to the Member, not to exceed $250
per month, payable until the Member would have attained age 60, and thereafter,
an amount equal to 50% of the retirement benefit payable to the Member.


(e)    If an individual became a Member on or before August 26, 1999, and the
Member was previously a participant in the Conrail Plan or the Retirement Plan
of Consolidated Rail Corporation and accrued a benefit that was transferred to
the Plan and the Member is unmarried, has no Eligible Surviving Child or
Children, and retires under Article V or Article IX, unless he elects otherwise
under Section 4 of this Article VIII, the Member shall receive the benefit he
accrued under the Conrail Plan (excluding any benefit described in Article 14 of
the Conrail Plan as in effect on or after August 1, 1998) or the Retirement Plan
of Consolidated Rail Corporation in the form of a joint and survivor annuity
payable to him during life and after his death to his Eligible Surviving Parent
or Parents for life in an amount equal to 50% of the Conrail Plan benefit
payable to the Member. This survivor’s benefit is not available for the portion
of the Member’s retirement benefit computed under Article VI in excess of the
benefit he accrued under the Conrail Plan. The survivor’s benefit shall be
payable jointly to the Eligible Surviving Parent or Parents for as long as
either or both parents shall live. In lieu of the Eligible Surviving Parent or
Parents benefit described in the preceding sentence, a Member may elect to
provide a designated Eligible Surviving Parent with the full amount of the
survivor’s benefit for the parent’s life, with the full amount of the survivor’s
benefit continued thereafter for the life of the other Eligible Surviving
Parent. The benefit payable to the Eligible Surviving Parents shall commence on
the first day of the calendar month in which the death of the retired Member
occurs unless the Member elected a temporary early retirement benefit under
Section 4(a) of Article V and dies prior to attaining age 60, in which case the
survivor benefit payable under this section will not commence until the first
calendar month in which the Member would have attained age 60.


(f)    In the case of a Pre-2016 Member who is married and dies prior to
retirement after attaining age 60, his Surviving Spouse shall be entitled to a
survivor annuity equal to 50% of the retirement benefit that would have been
payable to such Member assuming he had retired on the last day of the month in
which he dies, without the 1/180th reduction in the benefit for each calendar
month the Member is under age 62 at the time of his death as provided under
Section 2 of Article VI. In the case of a Post-2015 Member who is married and
dies prior to retirement after attaining age 60, his Surviving Spouse shall be
entitled to a survivor annuity equal to 50% of the retirement benefit that would
have been payable to such Member assuming he had retired on the last day of the
month in which he dies and applying any early retirement reduction for each
calendar



--------------------------------------------------------------------------------

30



month the Member was under age 62 at the time of his death as provided under
Section 2 of Article VI.


2.    (a)    A Member who is vested under Article IX and who dies prior to age
60, shall have a benefit payable to his Surviving Spouse in the form of a
preretirement survivor annuity. The benefit payable to such Surviving Spouse
shall be an amount payable monthly for life equal to 50% of the benefit the
deceased Member would have been eligible to receive assuming he had separated
from service on the earlier of his date of death or his termination of service,
survived to age 60, retired and died on the day after attaining age 60. The
benefit payable shall not be reduced by 1/180th for any calendar month which a
Pre-2016 Member is under age 62 at the time of his death, as provided under
Section 2 of Article VI. The benefit payable shall be reduced by any early
retirement reduction for each calendar month which the Post-2015 Member was
under age 62 at the time of his death as provided under Section 2 of Article VI.
In all events, this benefit will be reduced by the amounts under paragraphs (e)
through (k) of Section 1 of Article VI, when such amounts would have been
payable to the Member.


A Surviving Spouse of a Member who is vested under Article IX and who dies prior
to attaining age 60 may elect to commence the preretirement survivor annuity at
an earlier date provided the Member could have retired and commenced his benefit
on the earlier date. The benefit payable to such Surviving Spouse shall be an
amount payable monthly for life equal to 50% of the benefit the deceased Member
would have been eligible to receive under the normal form of benefit described
in Section 1(b) or 1(c) of this Article VIII, as applicable, had he separated
from service on the earlier of his actual separation date or his date of death,
retired on the early retirement date and died on the day after early retirement.


The provisions of this Section 2(a) shall be applicable in the case of any
Member who has at least one Hour of Service under the Plan on or after
August 23, 1984.


(b)    A Member who is vested under Article IX may elect in writing, at any
time, to have a benefit payable to his Surviving Spouse if he dies in active
service, or during a period of Disability Service, after attaining age 35 and
prior to attaining age 60. The benefit payable to such Surviving Spouse shall be
equal to 50% of the benefit the deceased Member would have been eligible to
receive assuming he had reached age 60 and retired on the last day of the month
in which he dies, having elected the normal form of payment described in Section
1(b) or 1(c) of this Article VIII, as applicable, and without the reduction in
benefit for commencement prior to age 62 at the time of his death as provided
under Section 2 of Article VI. The benefit at the Member's death shall be an
amount payable monthly to the Surviving Spouse for life following the Member's
death. This option shall not become effective until six months after the
election is made or upon furnishing proof of health satisfactory to the Board of
Managers. If the Member's spouse dies or is divorced from the Member, or if the
Member's service is terminated for any reason prior to his death, or when the
Member attains age 60, his election shall be automatically terminated. A Member
may revoke in writing, at any time, an election made under this Section 2(b). A
Member electing this option shall have his retirement benefit reduced by an
amount equal to 1/144th of 1% per month for each month that the election is in
effect from and including age 35 through age 49 and 1/72nd of 1% per month for
each month that the election is in effect from and including age 50 through age
59,



--------------------------------------------------------------------------------

31



computed as of the time that the election terminates or is revoked, in order to
reflect the actuarial cost of the protection.


(i)    If a Pre-2016 Member has elected a benefit under this Section 2(b),
retires under Section 4(a) of Article V and dies prior to attaining age 60, his
Surviving Spouse shall be entitled to receive a monthly survivor benefit equal
to the greater of one‑half of the temporary monthly early retirement benefit
paid to the Member or the benefit otherwise payable under this Section 2(b), to
include the actuarial reduction provided for in this Section 2(b) for the period
from the Member's retirement to his death.


(c)    Any Member who separated from service prior to August 23, 1984, but
subsequent to December 31, 1975, with a vested benefit shall be entitled to the
preretirement survivor annuity benefit provided by Section 2(a) of this Article
VIII, if:


(i)    The Member had at least one Hour of Service on or after January 1, 1976,


(ii)    The provisions of Section 2(a) of this Article VIII would not (but for
this paragraph) have applied to such Member,
(iii)    Such Member was alive and had not attained age 60 on or before
August 23, 1984.


(d)    If a Member who is married and retires under Section 4(a) of Article V
dies prior to attaining age 60, his Surviving Spouse shall be entitled to a
survivor benefit equal to one‑half of the temporary early retirement benefit
paid to the Member, not to exceed $250 per month payable until the Member would
have attained age 60. Thereafter, the Surviving Spouse is entitled to a survivor
annuity equal to 50% of the retirement benefit payable to the Member in
accordance with Section 1(c) of this Article VIII, reduced for any benefit
payable under Section 4 of this Article VIII.


3.    A Member may elect in writing not more than 90 days before retirement to
receive his retirement benefit computed under Article VI in the form of a
Post-retirement Survivor Annuity payable as a reduced retirement benefit to him
during life and after his death to his Surviving Spouse during life at the
option of the Member, in an amount


(a)
equal to, or



(b)    75% of


the reduced retirement benefit payable to the Member. Such election shall become
inoperative if the Member’s spouse dies before the Member's retirement, or if
the Member's marriage is dissolved before the Member’s retirement, or if the
Member revokes his election within the 90-day period before the Member’s
retirement. A Member whose election becomes inoperative for any of such reasons
may make a new election. A Member electing an option under this Section 3 shall
have his retirement benefit reduced by a percentage computed on the basis of
actuarial values to reflect



--------------------------------------------------------------------------------

32



the actuarial cost of this protection in excess of the standard survivor
annuity, which is provided in Section 1(c) of this Article VIII for Pre-2016
Members and which is provided in Section 1(a) of this Article VIII for Post-2015
Members. For this purpose, the actuarial values shall be based on mortality as
shown in Exhibit C and interest at the rate of 6.0% per year compounded
annually. In addition, for purposes of determining the actuarial adjustment for
a Member who retires after December 31, 2015, the portion of the benefit
attributable to the amount described in Article VI, Section 1(e), that may be
payable prior to the Member’s earliest eligibility age for a Railroad Retirement
annuity or Social Security annuity, is not subject to this actuarial adjustment.


A Member shall have only one opportunity while the Member is in active service
or during Disability Service to elect a Post-retirement Survivor Annuity that
provides a 100% survivor annuity or a 75% survivor annuity pursuant to the
preceding paragraph. If such annuity does not commence as of the Member’s
retirement, either because the Member revokes his election or because the Member
does not retire, the Member may not elect a similar annuity option until after
the Member’s termination of employment.


A Member whose employment has terminated shall have only one opportunity to
revoke his election of a particular retirement date. The second time a Member
elects a retirement date after his termination of employment, the Member’s
benefit shall be required to commence as of the retirement date the Member has
elected, although the Member may revoke his election of a particular form of
payment during the 90-day period preceding the Member’s retirement, as provided
above.


4.    If an individual became a Member on or before August 26, 1999, and the
Member was previously a participant in the Conrail Plan or the Retirement Plan
of Consolidated Rail Corporation and accrued a benefit that was transferred to
the Plan, and has not retired, then the Member may elect with spousal consent
(or without spousal consent if there is no spouse) in writing not more than 90
days before the Member’s retirement to receive the benefit he accrued under the
Conrail Plan (excluding any benefit described in Article 14 of the Conrail Plan
as in effect on or after August 1, 1998) or the Retirement Plan of Consolidated
Rail Corporation in the form of a joint and survivor annuity payable as a
reduced retirement benefit to him during life and after his death to his
designated beneficiary or beneficiaries during life, in an amount


(a)
equal to,



(b)
75% of,



(c)
50% of, or



(d)
1% of



the reduced Conrail Plan benefit payable to the Member. The portion of the
Member’s retirement benefit computed under Article VI in excess of the benefit
he accrued under the Conrail Plan will be payable in the form of an annuity for
life.







--------------------------------------------------------------------------------

33



5.    A Member may cause any of the options provided in Sections 2, 3, and 4 of
this Article VIII to be applicable to him (with spousal consent, where
required), and his retirement benefit shall be actuarially reduced to reflect
the protections of such options.


6.    Elections made by a Member prior to the Effective Date under any plan
merged into or now forming a part of this Plan or the plan of a Participating
Subsidiary shall be effective for the Plan.


7.    The benefit payable to a Surviving Spouse or Eligible Child of a retired
Member shall commence on the first day of the calendar month in which the death
of the retired Member occurs. The benefit payable to a Surviving Spouse under
the provisions of Sections 1(f) or 2(b) of this Article VIII shall commence on
the first day of the calendar month following the month in which the death of
the Member occurs. The benefit payable to a Surviving Spouse under the
provisions of Section 2(a) of this Article VIII shall commence with the first
calendar month in which the Member would have attained age 60, unless the
Surviving Spouse elects otherwise under Section 2(a) of this Article VIII.


8.    If the present value of the retirement benefit payable under this Article
VIII is greater than $5,000 but less than or equal to $9,000, the Pre-2016
Member may elect with spousal consent (or without spousal consent if there is no
spouse) distribution of his benefit upon retirement or termination of the
Member’s employment with NSC or a Participating Subsidiary in (a) lump sum, (b)
an immediate annuity, (c) a combination of partial lump sum and a partial
immediate annuity or (d) a combination of partial lump sum or partial immediate
annuity and a partial deferred benefit to be paid in the form permitted under
this Article VIII. If the present value of the retirement benefit payable under
this Article VIII is greater than $5,000 but less than or equal to $9,000, the
Post-2015 Member may elect with spousal consent (or without spousal consent if
there is no spouse) distribution of his benefit upon retirement or termination
of the Member’s employment with NSC or a Participating Subsidiary in (a) lump
sum, (b) an immediate annuity, or (c) a deferred benefit to be paid in the form
permitted under this Article VIII. For purposes of this section, the present
value of the lump sum benefit for a Pre-2016 Member shall be calculated based on
(a) mortality as shown in Exhibit C and interest at the rate of 6.0% per year
compounded annually, or (b) the "applicable mortality table," as defined in
Section 417(e)(3)(B) of the Code, and the “applicable interest rate” as defined
in Section 417(e)(3)(C) for November of the year preceding the Plan Year,
whichever will provide the greater lump sum to the Member. For purposes of this
section, the present value of the lump sum benefit for a Post-2015 Member shall
be calculated based on the "applicable mortality table," as defined in Section
417(e)(3)(B) of the Code, and the “applicable interest rate” as defined in
Section 417(e)(3)(C) for November of the year preceding the Plan Year. The lump
sum distribution will be paid as soon as administratively feasible to the Member
or, if the Member so elects in writing, to the trustee of an "eligible
retirement plan", as defined in Section 402(c)(8)(B) of the Code or to a Roth
IRA described in Section 408A of the Code. If a Member who has received a lump
sum distribution of the present value of his retirement benefit is subsequently
rehired by the Corporation, he shall again participate in the Plan as of his
date of re‑employment and his prior period of service shall be restored for
purposes of Article IX, except that his prior period of Creditable Service shall
not be counted for purposes of determining his Accrued Benefit on his subsequent
retirement or other termination of employment.



--------------------------------------------------------------------------------

34





9. If the present value of the benefit that becomes payable on account of a
Member’s death prior to commencement of benefits is greater than $5,000 but less
than or equal to $9,000, the Surviving Spouse may elect distribution of the
benefit be made in a lump sum. For purposes of this section, the present value
of the lump sum benefit for a Pre-2016 Member shall be calculated based on (a)
mortality as shown in Exhibit C and interest at the rate of 6.0% per year
compounded annually, or (b) the "applicable mortality table," as defined in
Section 417(e)(3)(B) of the Code, and the “applicable interest rate” as defined
in Section 417(e)(3)(C) for November of the year preceding the Plan Year,
whichever will provide the greater lump sum to the Surviving Spouse. For
purposes of this section, the present value of the lump sum benefit for a
Post-2015 Member shall be calculated based on the "applicable mortality table,"
as defined in Section 417(e)(3)(B) of the Code, and the “applicable interest
rate” as defined in Section 417(e)(3)(C) for November of the year preceding the
Plan Year. The lump sum distribution will be paid as soon as administratively
feasible to the Surviving Spouse. If the Surviving Spouse so elects in writing,
the lump sum distribution will be paid to the trustee of an "eligible retirement
plan" as defined in Section 402(c)(8)(B) of the Code or to a Roth IRA described
in Section 408A of the Code.


10.    A Member shall make a written application to receive his benefit under
the Plan in the manner and on the form specified by the Board of Managers.


11.    (a) A Member shall be provided with a written notice that includes (i) a
general description of the material features of each form of distribution
available under the Plan, including the terms and conditions of the
Post-retirement Survivor Annuity, (ii) an explanation of the financial effect of
electing each form of distribution available under the Plan, (iii) the Member’s
right to make and effect of an election to waive the Post-retirement Survivor
Annuity, (iv) the rights of the Participant’s spouse, (v) the right to withdraw
a previous election to waive the Post-retirement Survivor Annuity, (vi) an
explanation of the Member’s right to defer receipt of the distribution until the
Member’s Normal Retirement Date and the consequences of failing to do so, and
(vii) if the distribution is payable as a lump sum distribution, an explanation
of the Member’s right to make a direct rollover.


     (b) This written explanation shall be provided to the Member no more than
180 and no less than 30 days before the Member’s retirement date, subject to the
following exception:


(i) The written explanation may be provided less than 30 days before the
Member’s retirement date provided that the Member is given a specified period of
at least 30 days to make the election (and that other Plan requirements are
satisfied); and


(ii) A Member may affirmatively elect, with spousal consent, to waive the
minimum 30-day election period. The waiver of the minimum 30-day period will be
effective only if:


(A) the Member and the Member’s spouse have been informed of the right to have a
minimum 30-day election period to consider whether to waive the Post-retirement
Survivor Annuity;



--------------------------------------------------------------------------------

35





(B) the distribution begins at least 7 days after the date that the written
explanation is provided; and


(C) the Member is permitted to revoke an election, and the spouse is permitted
to revoke a consent, until the later of the date the Member’s benefits commence
or the expiration of the 7-day period that begins the day after the written
explanation is provided.
 


12. Any spousal consent that is required to waive the Post-retirement Survivor
Annuity must be in writing and shall not be effective if the Member is married
unless:


(a) the Member’s spouse consents to the election in writing, and such consent
(i) acknowledges the Participant’s selection of an alternative form of benefit,
(ii) acknowledges the effect of the election, and (iii) is witnessed by a notary
public; or


(b) it is established to the satisfaction of the Board of Managers or its
designee that the spouse’s consent cannot be obtained because (i) the Member has
no spouse, or (ii) the Member’s spouse cannot be located, or (iii) one of the
conditions prescribed in Treasury regulations is satisfied.


13. Proof of the Member’s death and of eligibility under this Article VIII
satisfactory to the Administrator must be furnished before benefits shall be
paid to any survivor hereunder.




ARTICLE IX.    VESTING AND TERMINATION OF EMPLOYMENT


1.    A Member who has completed 5 Years of Service or 60 Months of Service
(including, solely for this purpose, the periods described in Section 6 of this
Article IX), attained age 62, or is otherwise vested shall have a nonforfeitable
right to 100% of his Normal Retirement Benefit under the Plan.


2.    A Pre-2016 Member whose service terminates after 10 years of Creditable
Service, and before attainment of age 60, shall be eligible to receive his
retirement benefit beginning on the last day of the calendar month following the
calendar month in which he attains age 60 calculated pursuant to Section 1 of
Article VI. A Post-2015 Member whose service terminates after 10 years of
Creditable Service and before attainment of age 60 shall be eligible to receive
his unreduced retirement benefit beginning on the last day of the calendar month
following his Normal Retirement Date. A Member whose service terminates after 10
years of Creditable Service, may elect to receive his Normal Retirement Benefit,
actuarially reduced based on mortality for employees as shown in Exhibit A and
interest at the rate of 7.5% per year compounded annually, beginning on the last
day of the calendar month following the calendar month in which he attains age
55. The actuarial reduction under this Section 2 shall consist of adjusting the
Normal Retirement Benefit to an actuarially equivalent constant benefit amount
(if it is not already a constant benefit amount during the Member’s lifetime),
and then actuarially reducing the constant benefit amount for commencement at
the earlier age. For purposes of all actuarial adjustments determined under this



--------------------------------------------------------------------------------

36



Section 2, all calculations will be determined based upon a benefit amount
payable in a constant amount over the Member’s lifetime with no survivor
benefits payable.


3.    A Pre-2016 Member who is vested, and whose service terminates prior to 10
years of Creditable Service and before attainment of age 60, shall be eligible
to receive his retirement benefit calculated pursuant to Section 1 of Article VI
beginning on the last day of the calendar month following the calendar month in
which he attains age 62; provided, however, that the Member may elect to receive
his retirement benefit beginning on the last day of the calendar month following
the Member’s attainment of age 60, in which case the Member’s retirement benefit
shall be reduced in accordance with the provisions of Section 2(a)(i) of Article
VI. A Post-2015 Member who is vested, and whose service terminates prior to 10
years of Creditable Service and on or after attainment of age 55 but before
attainment of age 60, shall be eligible to receive his retirement benefit
calculated pursuant to Section 1 of Article VI beginning on the last day of the
calendar month following the calendar month in which he attains age 62;
provided, however, that the Member may elect to receive his retirement benefit
beginning on the last day of the calendar month following the Member’s
attainment of age 60, in which case the Member’s retirement benefit shall be
reduced in accordance with the provisions of Section 2(b)(i)(A) of Article VI. A
Post-2015 Member who is vested, and whose service terminates prior to 10 years
of Creditable Service and prior to attainment of age 55, shall be eligible to
receive his unreduced retirement benefit beginning on the last day of the
calendar month following his Normal Retirement Date; provided, however, he may
elect to receive his retirement benefit at any time upon his attainment of age
60, actuarially reduced from the age when the Member’s Normal Retirement Benefit
becomes payable based on mortality for employees as shown in Exhibit A and
interest at the rate of 7.5% per year compounded annually. For a Post-2015
Member, the actuarial reduction under this Section 3 shall consist of
actuarially reducing the constant benefit amount for commencement at the earlier
age. For purposes of all actuarial adjustments determined under this Section 3,
all calculations will be determined based upon a benefit amount payable in a
constant amount over the Member’s lifetime with no survivor benefits payable.


4.    A Pre-2016 Member with not less than 20 years of Creditable Service who is
employed in a Nonagreement Position at age 50, may separate from service on or
after attaining age 50, and prior to attaining age 55, and subsequently be
eligible to receive his retirement benefit between attainment of ages 55 and 60.
The retirement benefit shall be calculated as if the Member retired under
Section 4(b) of Article V.


5.    If an individual became a Member on or before August 26, 1999, and the
Member was previously a participant in the Conrail Plan or the Retirement Plan
of Consolidated Rail Corporation and accrued a benefit that was transferred to
the Plan, the Member’s retirement benefit shall be determined in accordance with
this Section 5.


(a)    If the Member had a least 3 years of vesting service (as determined under
the Conrail Plan) on his transfer date, but less than 5 Years of Service, the
vested percentage of the Member’s benefit shall be the greater of the percentage
determined under the vesting provisions of the Conrail Plan (taking into account
the Member’s service both before and after the transfer) and the percentage
determined under the vesting provisions in Section 1 of this Article IX. If the
Member receives a lump-sum distribution at a time when he is less than fully
vested and the Member is



--------------------------------------------------------------------------------

37



subsequently re-employed, the Member’s prior period of Creditable Service shall
be counted for purposes of determining his Accrued Benefit if the Member repays
the full amount distributed to him, plus interest thereon, computed from the
date of distribution to the date of repayment at the rate prescribed by Section
411(c)(2)(C) of the Code. Such repayment must be made by the earlier of (i) five
years after the Member’s re-employment or (ii) the end of a period of five
consecutive one-year breaks in service following the date of distribution.


(b)    The Member’s retirement benefit shall be the greater of (i) the amount
computed under Sections 1 through 4 of this Article IX, and (ii) the Member’s
vested benefit under the Conrail Plan (excluding any benefit described in
Article 14 of the Conrail Plan as in effect on or after August 1, 1998) or the
Retirement Plan of Consolidated Rail Corporation. The benefit may commence on
any date when the Member would have been eligible to receive the benefit under
the Conrail Plan or the Retirement Plan of Consolidated Rail Corporation;
provided, however, that the benefit computed under clause (i) shall be the
actuarial equivalent of the single-life annuity commencing at age 65, based on
mortality for employees as shown in Exhibit A and mortality for beneficiaries as
shown in Exhibit B, and interest at the rate of 7.5% per year compounded
annually.


6.    For the purpose of Section 1 of this Article IX, Years of Service and
Months of Service shall consist of employment (including Disability Service,
"qualified military service," as defined by section 414(u) of the Code, and
leave provided under the Family and Medical Leave Act) by NSC, any Participating
Subsidiary, any predecessor or constituent company of NSC or a Participating
Subsidiary, any corporation which is merged into NSC or a Participating
Subsidiary, any railroad corporation substantially all of the assets of which
are leased by NSC or a Participating Subsidiary, Consolidated Rail Corporation
(after April 1, 1976), or of any corporation 80% or more of the stock of which
is owned by NSC or a Participating Subsidiary either directly or through
subsidiaries.


7.    Each Member and each Surviving Spouse of a Member under the Plan shall
have a nonforfeitable right to 100% of his Normal Retirement Benefit under the
Plan as of the date of a Qualified Transfer (as defined in Section 1(j) of
Article XXIII) in the same manner that would be required under Section 1 of
Article XIII if the Plan were terminated immediately prior to the Qualified
Transfer. Each former Member who separated from service during the one‑year
period ending on the date of a Qualified Transfer shall have a nonforfeitable
right to 100% of his Normal Retirement Benefit under the Plan as of the date of
his separation from service in the same manner that would be required under
Section 1 of Article XIII if the Plan were terminated immediately prior to his
separation from service.


8.    If a member applies for benefits under this Article IX after the earliest
date the Member would have been eligible to receive an unreduced benefit, the
Plan shall pay to such Member, as soon as administratively feasible, all monthly
benefit payments the Member would have received if his or her benefits had
commenced on such date. In all events, the Member’s benefit as determined under
this Section shall be calculated on the basis of the Member's Average Final
Compensation, Creditable Service and the retirement benefit provisions of the
Plan in effect for the Member on the date of the Member's termination of
service.





--------------------------------------------------------------------------------

38





ARTICLE X.    FUNDING


1.    The benefits under the Plan shall be financed by contributions made to the
Fund by NSC or the Participating Subsidiaries and those assets which have been
accumulated in the Fund. No contributions shall be required of Members. NSC and
the Participating Subsidiaries intend to make contributions in such amounts and
at such times as may be required to maintain the Plan in a sound actuarial
condition consistent with the minimum funding standards of the Employee
Retirement Income Security Act of 1974. Accordingly, a "funding standard
account" shall be established and maintained for the Plan in accordance with the
provisions of Section 412 of the Code.


2.    Any forfeitures shall be used to reduce the contributions of NSC or the
Participating Subsidiaries and shall not be applied to increase the benefits any
Member would otherwise receive under the Plan.


3.    The Fund shall be held in trust and shall be used to pay the benefits
provided by the Plan and expenses not paid directly by NSC or the Participating
Subsidiaries. No part of the corpus or income of the Fund shall be used for, or
diverted to, purposes other than for the exclusive benefit of participants in or
beneficiaries of the Plan prior to the satisfaction of all liabilities under the
Plan with respect thereto, and no person shall have any interest or right in the
Fund except as expressly provided in the Plan. Notwithstanding the foregoing,
"Excess Pension Assets" (as defined in Section 1(e) of Article XXIII) of the
Fund may be allocated to the "Medical Benefits Account" (as defined in Section
1(f) of Article XXIII) under the Plan pursuant to the provisions of Section 10
of Article XXIII and Sec. 420 of the Code.




ARTICLE XI.    ADMINISTRATION OF PLAN AND TRUST PROVISIONS


1.    The general administration of the Plan and the responsibility for carrying
out its provisions shall be in a Board of Managers of not less than three
persons appointed from time to time by the Chief Executive Officer to serve at
the pleasure of the Chief Executive Officer. The Board of Managers and the
Benefits Investment Committee shall each be a named fiduciary for its respective
fiduciary duties under the Plan.


2.    Any person appointed a member of the Board of Managers shall signify his
acceptance by filing written acceptance with the Secretary of NSC. Any member of
the Board of Managers may resign by delivering his written resignation to the
Secretary of NSC.


3.    The members of the Board of Managers shall appoint a Chairman, a
Comptroller and a Secretary. The Comptroller, who shall not be a member of the
Board of Managers, shall have access to all books, records, securities and
accounts of the Fund and shall make such examinations thereof as he deems
necessary. The Secretary, who may be but need not be a member of the Board of
Managers, shall keep minutes of all meetings of the Board of Managers and all
data, records and documents for the administration of the Plan. The Board of
Managers may appoint from its members



--------------------------------------------------------------------------------

39



such committees with such powers as it shall determine, may authorize one or
more of its members or any agent to execute or deliver any instrument or make
any payment in its behalf, and may employ and suitably compensate counsel,
agents and persons performing such clerical, accounting and actuarial services
as it may require in administering the Plan.


4.    The Board of Managers shall hold meetings upon such notice, at such place
or places, and at such time or times as it may from time to time determine.


5.    Any act authorized or required to be performed by the Board of Managers
may be done by a majority of its members. The action of such majority expressed
from time to time by a vote at a meeting or in writing without a meeting shall
constitute the action of the Board of Managers and shall have the same effect
for all purposes as if assented to by all members of the Board of Managers.


6.    Subject to the limitations of the Plan, the Board of Managers from time to
time shall establish rules for the administration of the Plan and the
transaction of its business. The determination of the Board of Managers as to
any disputed question shall be conclusive.


7.    The Board of Managers from time to time shall adopt service and mortality
tables for use in all actuarial calculations required in connection with the
Plan, shall establish the rates of contribution, and shall establish the rate of
regular interest which shall be used in all actuarial calculations required in
connection with the Plan. As an aid to the Board of Managers in adopting tables
and in fixing the rates of contribution under the Plan, the actuary designated
by the Board of Managers shall make annual actuarial valuations of the assets
and liabilities of the Plan, and shall certify to the Board of Managers the
tables and rates which he recommends for use by the Board of Managers. The Board
of Managers shall be entitled to rely upon all tables, valuations, certificates
and reports furnished by such actuary and upon all opinions given by counsel
(who may be counsel for NSC) selected by the Board of Managers, and the Board of
Managers shall be fully protected in respect of any action taken by it in good
faith in reliance upon any such material or opinions.


8.    The Board of Managers shall maintain records showing the fiscal
transactions of the Plan and shall keep in convenient form such data as may be
necessary for actuarial valuations of the Plan. The Board of Managers shall
prepare annually a report showing in reasonable detail the assets and
liabilities of the Plan and giving a brief account of its operation for the past
year. In preparing such report, the Board of Managers shall be entitled to rely
on any statement of assets submitted to it by a trustee or custodian of the Fund
and shall be under no obligation to check or verify any such statement. Such
report shall be submitted to the Board of Directors and a copy thereof shall be
filed in the office of the Secretary of the Board of Managers, where it shall be
open to inspection of any Member.


9.    The Board of Managers has the authority to determine the amount and timing
of any benefit paid under the Plan. The Board of Managers delegates to the staff
of the Human Resources Department the authority to conduct the day-to-day
operations of the Plan, including but not limited to making an initial
determination regarding: the eligibility of a person to participate in the Plan;
whether a Member, Surviving Spouse, or alternate payee is entitled to benefits
under the Plan; and



--------------------------------------------------------------------------------

40



the amount of any benefit payment. If a Member, Surviving Spouse, or alternate
payee receives a benefit overpayment, including an overpayment as a result of a
benefit commencing earlier or in a larger amount than provided for under the
terms of the Plan, then future benefit payments may be offset, in a
nondiscriminatory manner, to recoup the overpayment.


10.    The Board of Managers shall have the absolute and exclusive right in its
discretion to interpret the Plan (excluding Article XXV, for which the LTD
Plan’s Board of Managers has this exclusive right, as provided in Section 3 of
that Article) and to decide all matters arising hereunder, including but not
limited to resolving issues relating to a Participant’s eligibility for Plan
benefits and the nature, amount, conditions and duration of any Plan benefit,
and the right to remedy possible ambiguities, inconsistencies, or omissions.


In the event of a claim by a claimant with respect to benefits or denial of
benefits hereunder, such claimant shall, not later than ninety (90) days after
the occurrence of the events giving rise to such claim, present the reason for
his or her claim in writing to the Secretary of the Board of Managers. The
Secretary of the Board of Managers shall, within ninety (90) days after receipt
of such written claim, send a written notification to the claimant as to the
disposition of the claim or, if the claim concerns the right of a person to a
Disability Benefit under Article XXV, refer the claim to the Secretary of the
Board of Managers of the LTD Plan for resolution pursuant to this section. In
the event the claim is wholly or partially denied, such written notification
shall (a) state the specific reason or reasons for the denial, (b) make specific
reference to pertinent Plan provisions on which the denial is based, (c) provide
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary, and (d) set forth the procedure by which the claimant
may appeal the denial of his or her claim, including a statement of the
claimant’s right to bring a civil action under Section 502(a) of the Employee
Retirement Income Security Act of 1974 following a denial on review.


In the event a claimant wishes to appeal the denial of his or her claim, he or
she may request a review of such denial by making application in writing to the
Board of Managers within sixty (60) days after receipt of such denial. Such
claimant (or his or her duly authorized legal representative) may, upon written
request to the Secretary of the Board of Managers (or, with respect to a claim
for a Disability Benefit, upon written request to the Secretary of the Board of
Managers for the LTD Plan), review without charge any documents, records, or
other information pertinent to his or her claim, and submit in writing issues
and comments in support of his or her position. The Board of Managers’ review
shall take into account all information submitted by the Employee relating to
the claim, without regard to whether the information was submitted or considered
in the initial benefit determination. Within sixty (60) days after receipt of a
written appeal (unless special circumstances, such as the need to hold a
hearing, require an extension of time, but in no event more than one hundred
twenty (120) days after such receipt), the Board of Managers shall notify the
claimant of the final decision. If an extension of time is required, the
Secretary of the Board of Managers shall provide the claimant with a written
notice within the initial 60-day period explaining the circumstances that
require the extension and the date by which the Board of Managers expects to
reach a final decision. The final decision shall be in writing. If the decision
is adverse, it shall include the specific reasons for the decision, written in a
manner calculated to be understood by the



--------------------------------------------------------------------------------

41



claimant; specific references to the pertinent Plan provisions on which the
decision is based; a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all information
relevant to the claim; and a statement of the claimant’s right to bring a civil
action under Section 502(a) of the Employee Retirement Income Security Act of
1974.


Notwithstanding any provision in this section to the contrary, a claim for a
Disability Benefit under Article XXV shall be made to the Secretary of the Board
of Managers of the LTD Plan, and any appeal concerning such Disability Benefit
shall be made to, and decided by, the LTD Plan's Board of Managers, in
accordance with the time frames and procedures for claims and appeals under the
LTD Plan.


All determinations of the Board of Managers with respect to any matter under
this Plan shall be conclusive and binding on all persons, except that all
determinations of the LTD Plan’s Board of Managers shall be conclusive and
binding as to the right of any person to a Disability Benefit under Article XXV.
Unless and until a claimant has exhausted the administrative review procedure
set forth in this section with respect to every issue deemed relevant by the
claimant, a claimant may not file in any court:


(a)
a claim or action to recover benefits allegedly due under the provisions of the
Plan or by reason of any law, nor

 
(b)
a claim or action to enforce rights under the Plan, nor

 
(c)
a claim or action to clarify rights to future benefits under the Plan, nor

 
(d)
any other claim or action that (i) relates to the Plan and (ii) seeks a remedy,
ruling, or judgment of any kind against the Plan, the Plan Administrator, a Plan
fiduciary, or a party in interest with respect to the Plan.



11.    The Board of Managers shall have authority to incur such expenses and
liabilities and to have the same discharged out of the Fund as in its judgment
may be in the interest of the Plan.


12.    The Board of Managers shall exercise such authority and responsibility as
it deems appropriate in order to comply with the Employee Retirement Income
Security Act of 1974 and governmental regulations issued thereunder relating to
records of Members' service; accrued benefits and the percentage of such
benefits which are nonforfeitable under the Plan; notifications to Members;
annual reports to the Internal Revenue Service; annual reports to the Department
of Labor; and reports to the Pension Benefit Guaranty Corporation.


13.    A trust ("Trust") is hereby created hereunder for the purpose of holding
and administering the assets constituting the Fund. The Fund shall be held and
administered by the Board of Managers as trustee, in accordance with the terms
of the Plan and related Trust. By execution of this Agreement, or by separate
written acknowledgment, each member of the Board



--------------------------------------------------------------------------------

42



of Managers hereby accepts the Trust created hereunder, and agrees to perform
all duties specified herein.


The chief financial officer, with approval of the Board of Managers, may enter
into one or more trusts or custodial arrangements with responsible trust
companies or other financial institutions to serve as trustees or custodians of
the Fund.




ARTICLE XII.    MANAGEMENT OF FUND


1.    A Benefits Investment Committee comprised of the chief financial officer,
chief legal officer and chief administrative officer shall establish such
policies for the investment of the Fund as it shall from time to time deem
advisable. Such policies need not limit investment of the Fund to assets which
are customarily denominated legal investments. The chief financial officer,
subject to such investment policies and reporting requirements as may from time
to time be established by the Benefits Investment Committee, shall be authorized
to make such investments, exchanges or sales, whether of stocks, bonds, notes or
other forms of securities, as he may deem in the interest of the Plan.


2.    The chief financial officer, with approval of the Benefits Investment
Committee, may enter into such contracts, trust agreements or other arrangements
as it deems desirable with investment managers, banks or financial institutions
to invest or manage the investment of the Fund. Any expense incurred for
services in connection with the foregoing shall be a proper charge against the
Fund.


3.    For convenience in effecting transfers of securities, the chief financial
officer may execute powers of assignment or other necessary papers or may hold
such securities in the name of a nominee, provided that the books and records of
the Fund at all times reflect actual ownership. Shares of stock may be voted by
general proxy executed by a member of the Benefits Investment Committee or by a
general proxy executed by a nominee in accordance with instructions given by the
Benefits Investment Committee or a member thereof who has been duly authorized
to give such instructions by a general resolution of the Benefits Investment
Committee.


4.    The Benefits Investment Committee shall hold meetings upon such notice, at
such place or places, and at such time or times as it may from time to time
determine. The chief financial officer shall serve as Chairman of the Benefits
Committee. Any act authorized or required to be performed by the Benefits
Investment Committee may be done by a majority of its members. The action of
such majority expressed from time to time by a vote at a meeting or in writing
without a meeting shall constitute the action of the Benefits Investment
Committee and shall have the same effect for all purposes as if assented to by
all members of the Benefits Investment Committee.




ARTICLE XIII.    CERTAIN RIGHTS AND OBLIGATIONS OF NSC AND THE PARTICIPATING
SUBSIDIARIES





--------------------------------------------------------------------------------

43



1.    The Board of Directors may terminate the Plan or reduce, discontinue or
suspend contributions thereto at any time for any reason. In the event of
termination or partial termination of the Plan or discontinuance or suspension
of contributions to the Plan, the rights of all affected Members to benefits
accrued to the date of such termination, discontinuance or suspension shall be
nonforfeitable.


2.    In the event of termination of the Plan, the assets of the Fund shall be
used for the exclusive benefit of Members, retired Members, and their survivors
receiving benefits under the Plan, except that any such assets not required to
satisfy all liabilities of the Plan for benefits because of erroneous actuarial
calculations shall be returned to NSC and the Participating Subsidiaries.


3.    In the event the Plan is terminated, the Board of Managers shall allocate
the assets of the Fund among the Members, retired Members and their survivors
entitled to benefits under the Plan in the following order:


(a)    First, among Members, retired Members or their survivors entitled to
benefits under the Plan having unrefunded contributions together with interest
at such rate as the Board of Managers may determine (not in excess of the
aggregate increment actually earned thereon).


(b)    Second, among Members, retired Members or their survivors entitled to
benefits under the Plan who:


(i)    were receiving benefits three years prior to termination, but limited to
the lesser of the lowest benefit level in that period or the lowest benefit
level that would have been paid under the provisions of the Plan as in effect
during the five years prior to termination; or


(ii)    were eligible to retire and receive benefits three years prior to
termination, but limited to the lowest benefit level that would have been paid
under the provisions of the Plan as in effect during the five years prior to
termination.


(c)    Third, among Members, retired Members or their survivors entitled to
benefits under the Plan whose benefits are guaranteed under Title IV of the
Employee Retirement Income Security Act of 1974.


(d)    Fourth, among Members, retired Members or their survivors entitled to
benefits under the Plan having other vested benefits under the Plan.


(e)    Fifth, among Members having other benefits under the Plan.


If the assets of the Fund applicable to any of the above categories are
insufficient to satisfy in full the described benefits for all individuals in
such group, the assets shall be allocated pro rata among such individuals on the
basis of the present value (as of the termination date) of their respective
benefits.





--------------------------------------------------------------------------------

44



4.    The Board of Managers shall determine on the basis of actuarial valuation
the share of the assets allocable to each retired or deceased Member and each of
Member’s survivors entitled to benefits under the Plan and to each active Member
in the order specified in Section 3 of this Article XIII. The Board of Managers
may, subject to Title IV of the Employee Retirement Income Security Act of 1974,
distribute such shares in cash or may apply shares to the purpose of immediate
or deferred annuities or other periodic payments, as it shall in its sole
discretion determine.


5.    The establishment and existence of the Plan shall not be construed as
conferring any legal rights upon any Employee to a continuation of employment,
nor shall it interfere with the right of NSC or any Participating Subsidiary to
discharge any Employee and to treat him without regard to the effect which such
treatment might have upon him as a Member of the Plan. No Member, and no
Surviving Spouse of any Member, even after payment of any benefit under the Plan
shall have been approved, shall be entitled to have any part of the capital or
income or other property of the Fund set aside for his or her benefit. All sums
of money distributable as benefits shall be paid only from the Fund.




ARTICLE XIV.    NONALIENATION OF BENEFITS


To the extent permitted by applicable law, no benefit under the Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any attempt so to do shall be void, except as
specifically provided in the Plan; nor shall any such benefit be in any manner
liable for or subject to the debts, contracts, liabilities, engagements or torts
of the person entitled to such benefit.




ARTICLE XV.    REFUND OF EMPLOYEE CONTRIBUTIONS


Members' unrefunded contributions, with interest at such rate as the Board of
Managers may determine (not in excess of the aggregate increment actually earned
thereon), shall be refunded, provided that the Member's Agreement Service
constituted Creditable Service under Article IV:


1.    To the Member upon his request.


2.    To the Member upon his resignation or dismissal from service, except that
if the Member has met the conditions of Article IX the refund shall be made only
upon his request.


3.    Upon a Member's death before retirement, to a person designated by a
writing filed with the Secretary prior to the death of such Member, or, in the
absence of such designation or in the event of the death or disability of the
person designated, in accordance with law.


4.    Upon a Member's death after retirement (unless a spouse's pension is
payable under Article VIII), any part of the amount which has been contributed
by such Member and which has not been disbursed to him and his spouse as a
retirement benefit under paragraph (b) of Section 1 of Article VI, to a person
designated in writing filed with the Secretary.



--------------------------------------------------------------------------------

45





5.    Upon retirement under the Railroad Retirement Act on account of disability
without relinquishment of rights to return to the service of NSC or a
Participating Subsidiary, to the Member but the refund shall be made only upon
his request.




ARTICLE XVI.    AMENDMENTS


NSC reserves the right at any time and from time to time to modify or amend in
whole or in part, and retroactively if deemed necessary or appropriate, any or
all of the provisions of the Plan in any manner; provided that no such
modification or amendment, may be made (unless required in order to preserve the
qualified status of the Plan under Section 401(a) or any comparable section of
the Code, or as may be required by the Employee Retirement Income Security Act
of 1974) which would deprive any retired Member or the Surviving Spouse of a
retired or deceased Member, without the consent of such person, of any benefits
under the Plan to which he would otherwise be entitled; and in no event shall
any modification or amendment make it possible for any part of the assets of the
Fund to be used for, or diverted to, purposes other than for the exclusive
benefit of participants in and beneficiaries of the Plan prior to the
satisfaction of all liabilities under the Plan with respect thereto. No
amendment may be made that causes the elimination or reduction of any Plan
benefit that would be prohibited under the provisions of Code Section 411(d)(6).
The Plan may be amended by any proper officer of the Corporation to effect
changes which are, in his or her sole judgment and discretion, ministerial,
substantively administrative, or necessary to comply with statutory or other
legally mandated requirements, and the implementation of which does not result
in a material cost to the Corporation or to the Plan. All other amendments to
the Plan shall be made by resolution adopted by the Board of Directors.




ARTICLE XVII.    PARTICIPATION BY SUBSIDIARY COMPANIES ‑ JOINT ADMINISTRATION OF
OTHER PLANS


Conditional upon prior approval by NSC, any company which is a subsidiary of or
affiliated with NSC may adopt and participate in this Plan as a Participating
Subsidiary. Each Participating Subsidiary shall make, execute and deliver such
instruments as NSC and/or the Board of Managers shall deem necessary or
desirable, and shall constitute NSC and/or the Board of Managers as its agents
to act for it in all transactions in which NSC and/or the Board of Managers
believe such agency will facilitate the administration of this Plan.


Any company which is a subsidiary of or affiliated with NSC and which adopts a
plan for the benefit of its employees may, with the approval of the Board of
Directors, enter into an agreement with the Board of Managers to administer such
plan.




ARTICLE XVIII.    MERGER OR CONSOLIDATION





--------------------------------------------------------------------------------

46



The Plan may not be merged or consolidated with, or its assets may not be
transferred to any other plan, unless each participant in the Plan would (if the
Plan then terminated) receive a benefit immediately after the merger,
consolidation or transfer of assets which is equal to or greater than the
benefit he would have been entitled to receive immediately before the merger,
consolidation or transfer of assets (if the Plan had then terminated).




ARTICLE XIX.    CONSTRUCTION


The Plan and the rights and obligations of all persons having an interest
therein shall be construed in accordance with the laws of the Commonwealth of
Virginia.




ARTICLE XX.    CANADIAN MEMBERS


Anything in the Plan to the contrary notwithstanding, effective January 1, 1987,
the Plan shall comply with the requirements of the Pension Benefits Standards
Act, 1985, of Canada (hereinafter called the Pension Act) and applicable
regulations thereunder, and shall be administered by NSC, but only with respect
to Members or Former Members protected thereby. A Former Member is any person
who has ceased membership in the Plan or has retired from the Plan. The
following sections of this Article XX are included in compliance with
requirements of the Pension Act for certain explicit provisions or statements in
the Plan and shall apply with respect to Members or Former Members protected by
the Pension Act notwithstanding anything to the contrary or inconsistent
therewith in the Plan. An employee protected by the Pension Act can choose not
to be a Member of this Plan because of his religious beliefs. Whenever used
herein, words in the masculine form shall be deemed to refer to females as well
as males. The gender of a Member or Former Member or spouse does not determine
the amount of any benefit to which the Member, Former Member or spouse may be
entitled under the Plan.


1.    For Members who become a Member of the Plan on or after April 1, 2000, the
retirement benefit of a Member protected by the Pension Act shall be calculated
and payable in Canadian dollars, and such benefit shall be reduced by 66-2/3% of
any pension payable under the Canada Pension Plan or a provincial pension plan
as defined in section 3 of the Canada Pension Plan on the basis of service under
the Canada Pension Plan applicable to Creditable Service under the Plan,
assuming that such pension commenced at the earliest eligibility age following
retirement. This reduction shall be in addition to any applicable offset
described in paragraphs (e) through (k) of section 1 of Article VI.


2.    Notwithstanding any provisions to the contrary, a Member or Former Member
protected by the Pension Act may retire ten years prior to the ages specified in
Sections 1 through 3 of Article V; provided, however, that the Creditable
Service requirements in Article VI are met; and provided further that the
Member's or Former Member's retirement benefit shall be the actuarial present
value of the retirement benefit which would have been payable to the Member or
Former Member pursuant to Article VI calculated on the basis of actual
Creditable Service and Average Final Compensation at the time of retirement.



--------------------------------------------------------------------------------

47





3.    The provisions of Article IX shall apply with respect to Members protected
by the Pension Act; provided, however, any Member who has completed 2 Years of
Service as defined in Section 6 of Article IX shall have a nonforfeitable right
to 100% of his accrued retirement benefit under the Plan. A Member or Former
Member who has vested under this Section 3 and has terminated service shall be
entitled to all applicable benefits under the Plan.


4.    (a)    Notwithstanding any provisions of Article VIII to the contrary, a
Member or Former Member protected by the Pension Act who has a spouse at the
time his retirement benefit commences shall receive such retirement benefit in
the form of a joint and survivor annuity payable to him during life and after
his death to his spouse during life in an amount equal to 60% of the amount
payable to the Member or Former Member. The initial amount of the retirement
benefit shall be reduced 3% unless there is no spouse entitled to receive a
benefit upon the Member's or Former Member's death. For purposes of this Section
3 of Article XX, the term "spouse" means: (1) if there is no person described in
clause (2), a person who is married to the Member or Former Member or who is a
party to a void marriage with the Member or Former Member or (2) a person of the
opposite sex who is cohabitating with the Member or Former Member in a conjugal
relationship at the relevant time, having so cohabitated for at least one year.


(b)    Where a Member (or Former Member with an accrued vested benefit remaining
in the Plan) dies prior to becoming eligible for an early retirement benefit
pursuant to Section 1 of this Article XX, the surviving spouse, if any, is
entitled to receive, when the surviving spouse attains the requisite age
specified in Section 1 of this Article XX, that portion of the Member's or
Former Member's accrued vested benefit, to which the Member would have been
entitled on his date of death if the Member had terminated employment on that
day and had not died.


(c)    A Member or Former Member who is vested under Section 2 of this Article
XX may elect in writing to have a retirement benefit immediately payable to his
spouse pursuant to the provisions of Section 2(b) of Article VIII; provided,
however, such benefit shall be equal to 60% of the benefit the deceased Member
or Former Member would have been eligible to receive assuming he had retired on
the last day of the month in which he dies.


(d)    A Member who dies after becoming eligible for an early retirement benefit
pursuant to Section 1 of this Article XX, but prior to the commencement of such
benefit, shall be deemed to have retired on the date of his death for purposes
of the survivor benefit provided in subsection (a) hereof.


5.    Except as otherwise provided in the next paragraph, no benefit under the
Plan of any Member or Former Member protected by the Pension Act is capable of
being assigned, charged, anticipated or given as security or confers on a Member
or Former Member, that person's personal representative or dependent or other
person, any right or interest therein that is capable of being assigned,
charged, anticipated or given as security. Once vested, no benefit is capable of
being surrendered or commuted during the lifetime of the Member or Former Member
or that person's spouse or confers on a Member or Former Member, that person's
personal representative or dependent or other person, any right or interest
therein that is capable of being surrendered or



--------------------------------------------------------------------------------

48



commuted during the lifetime of the Member or Former Member or that person's
spouse. The provisions of this paragraph notwithstanding, where the annual
pension benefit payable under the Plan is less than 2% of the "Year's Maximum
Pensionable Earnings" (as that term is defined in the Pension Act) for the
calendar year in which a Member ceases to be a member of the Plan or dies, the
Member's accrued vested benefit may be paid to the Member or surviving spouse.
No benefit under the Plan of any Member or Former Member protected by the
Pension Act shall be subject in any manner to surrender or commutation during
the lifetime of such Member or Former Member; provided, however, that pursuant
to an agreement between the spouses or a court order, a Member or Former Member
may assign all or part of his accrued vested benefit to his spouse, effective as
of divorce, annulment or separation, subject to applicable provincial property
law. In the event of such an assignment, the spouse shall, in respect of the
assigned portion of the pension benefit, be deemed to be a Former Member of the
Plan as of the effective date of such assignment, provided, however, that a
subsequent spouse of the assigned spouse is not entitled to any benefits under
the Plan in respect of the assigned pension benefit.


6.    When the employment of a Member protected by the Pension Act is terminated
for any reason (including death) prior to the Member's eligibility to retire
pursuant to Section 1 of this Article XX, the actuarial present value of the
Member's accrued vested benefit shall be computed in accordance with the Act or
applicable regulations. The Member, or the surviving spouse (defined in Section
3 of this Article XX), as the case may be, is entitled, within 90 days, to
transfer such actuarial present value to another pension plan, if that other
plan permits, or to a life income fund or a locked-in registered retirement
savings plan or to use such actuarial present value to purchase an immediate or
deferred life annuity.


7.    To the extent and so long as required by the Pension Act or applicable
regulations thereunder, NSC or the Participating Subsidiaries shall make
contributions currently in amounts sufficient to pay current service costs of
the Plan with respect to Members protected by the Pension Act and liquidate any
unfunded liabilities or experience deficiencies with respect to such Members
over the period of time set forth in such Pension Act or applicable regulations.


8.    Any portion of the Fund which is earmarked with respect to Members
protected by the Pension Act shall be invested only as prescribed by the Pension
Act or applicable regulations thereunder.


9.    Each Member of the Plan and each employee who is eligible to join the Plan
and that person's spouse will be given a written explanation of the provisions
of the Plan and any applicable amendments thereto within 6 months after the
establishment of the Plan or after any amendment thereto. Each Member and the
Member's spouse will be given, within 6 months after the end of each Plan year,
a written statement showing the pension benefits to which the Member is entitled
under the Plan at the end of that year, the funded ratio of the Plan, where
applicable, and such other information as is prescribed. Each Member and the
Member's spouse may, once in each year of operation of the Plan, either in
person or by an agent authorized in writing for that purpose, examine documents
filed with the Superintendent at such place as is agreed to by the Plan
administrator and the person requesting the documents and order, in writing, a
photocopy of any such documents. Where a Member retires from the Plan, ceases to
be a Member or dies or where



--------------------------------------------------------------------------------

49



the whole or part of the Plan is terminated, the Plan administrator shall give
to that Member (or, in the case of termination, each Member) and to the Member's
spouse (and, in the case of the Member's death, the Member's legal
representative) a written statement, in prescribed form, of the Member's pension
benefits and other benefits payable under the Plan, within 30 days after the
date of the retirement, cessation of membership, death or termination.


10.    Notwithstanding any provision of this Plan to the contrary, no Member
shall be eligible for benefits under this Article XX after November 10, 2011
unless such Member was performing services for Compensation for NSC or a
Participating Subsidiary in a Nonagreement position in Canada as of November 10,
2011.




ARTICLE XXI.    TOP HEAVY PROVISIONS


1.    In the event that the Plan is determined to be Top Heavy (as defined in
Section 2 of this Article XXI), the following
provisions shall apply to the Plan for any Plan Year for which the Plan is
deemed to be Top Heavy:


(a)    Notwithstanding the provisions of Section 1 of Article IX, a Member who
has completed 3 years of service (as defined in Section 6 of Article IX), or who
has attained Normal Retirement Age, shall have a nonforfeitable right to 100% of
his Accrued Benefit under the Plan;


(b)    Notwithstanding the provisions of Section 1 of Article VI, the Accrued
Benefit of any Member who is not a key employee, when expressed as an annual
retirement benefit payable in the form of a single life annuity at Normal
Retirement Age, shall not be less than the product of the average annual
compensation of such Member for the period of five years during which such
Member had the highest aggregate compensation multiplied by:


(i)    2% for each year of service; or


(ii)    20%,


whichever is less; provided however that in determining average annual
compensation and years of service, years of service which begin in a Plan Year
after the last Plan Year in which the Plan was Top Heavy, years of service which
end in a Plan Year before January 1, 1984, and years of service when the Plan
benefits (within the meaning of section 410(b) of the Code) no key employee or
former key employee, shall be disregarded.


2.    The Plan will be deemed to be Top Heavy if as of the last day of the
preceding Plan Year:


(a)    The present value of cumulative accrued benefits under the Plan for key
employees exceeds 60% of the present value of the cumulative accrued benefits
under the Plan for all Members; or





--------------------------------------------------------------------------------

50



(b)    The Plan is part of a Required Aggregation Group (within the meaning of
Sec. 416(g) of the Code) and the Required Aggregation Group is one in which the
sum of:


(i)    the present value of the cumulative accrued benefits for key employees
under all defined benefit plans included in the Aggregate Group; and


(ii)the aggregate of the accounts of key employees under all defined
contribution plans included in such Aggregate Group, exceeds 60% of a similar
sum for all employees, provided however, that the Plan shall not be deemed to be
Top Heavy for any Plan Year in which the Plan is part of a Required Aggregation
Group or permissive Aggregation Group (within the meaning of Sec. 416(g) of the
Code) which is not Top Heavy. The present value of accrued benefits will be
computed using the published UP‑1984 Table, with interest at 6% compounded
annually.


(c) The present value of an employee’s cumulative accrued benefit or account
shall be increased by the distributions made to the employee under the Plan and
any plan in the Aggregate Group during the one-year period prior to the
determination date. In the case of a distribution made for reason other than
separation from service, death or disability, this provision shall be applied by
substituting a five-year period for one-year period.


(d)    The accrued benefits and accounts of any individual who has not performed
services for the employer during the one-year period ending on the determination
date shall not be taken into account.
 
3.    Any employee, or former employee, and the beneficiary of such employee
shall be deemed to be a key employee for purposes of this Article XXI if at any
time during the Plan Year such Member is:


(a)    An officer of NSC or a Participating Subsidiary who receives compensation
(within the meaning of Section 414(q)(4) of the Code) from NSC or a
Participating Subsidiary of more than one hundred thirty thousand dollars
($130,000) per year (as adjusted under section 416(i)(1) of the Code for Plan
Years after December 31, 2002), provided that no more than fifty (50) Members
(or, if lesser, the greater of three (3) or 10 percent (10%) of all employees of
the Corporation and Participating Subsidiaries) shall be considered as officers
for purposes of this subsection 3(a) of Article XXI;


(b)    An owner of 5% of the stock of NSC or a Participating Subsidiary; or


(c)    An owner of 1% of the stock of NSC or a Participating Subsidiary who
receives compensation (within the meaning of Section 414(q)(4) of the Code) from
NSC or a Participating Subsidiary of more than one hundred fifty thousand
dollars ($150,000) per year.


4.    Required Aggregation Group as used in Section 2 of this Article XXI shall
mean the Plan along with all other plans of the Corporation or any Participating
Subsidiary in which a key



--------------------------------------------------------------------------------

51



employee participates or any other plan which enables the Plan to meet the
requirements of Section 401(a) or Section 410 of the Code for the purpose of
determining whether the Plan is Top Heavy.


5.    For plan years beginning on or after January 1, 2001, the definition of
compensation in Paragraphs 1(b), 3(a), and 3(c) of this Article XXI shall
include elective amounts that are not includible in the gross income of the
employee by reason of Section 132(f)(4) of the Code.




ARTICLE XXII.    NW PLAN FOR SUPPLEMENTAL PENSIONS


Anything in the Plan to the contrary notwithstanding, effective December 31,
1988, a Member who was a member of the NW Supplemental Plan on December 31,
1988, shall receive or be eligible to receive only those retirement benefits to
which he would otherwise have been entitled under the terms of the NW
Supplemental Plan.




ARTICLE XXIII.    RETIREE MEDICAL BENEFITS


1.
Definitions. For purposes of this Article XXIII, the following definitions shall
apply:



(a)Benefit Maintenance Period. The term Benefit Maintenance Period shall mean
the period of 5 taxable years beginning with the taxable year in which a
Qualified Transfer occurs.


(b)    Eligible Dependent. The term "Eligible Dependent" shall mean a person
who, by reason of his relationship to an Eligible Retiree and pursuant to the
terms of the Medical Benefits Plan, is or may become entitled to Qualified
Benefits under the Medical Benefits Plan, provided that such person is a
"dependent" within the meaning of Sec. 152 of the Code.


(c)    Eligible Individual. The term "Eligible Individual" shall mean an
Eligible Retiree or an Eligible Dependent.


(d)    Eligible Retiree. The term "Eligible Retiree" shall mean any Member or
Former Member:


(i)    who (A) is entitled to retirement benefits under the Plan or (B) has
received a lump sum distribution of his benefit under the Plan pursuant to
Section 8 of Article VI;


(ii)    who is or may become entitled to receive Qualified Benefits under the
Medical Benefits Plan; and


(iii)    who is not a Key Employee (as defined in Sec. 416(I)(1) of the Code) at
any time during the Plan Year and has not been a Key Employee at any time during
any previous Plan Year for which contributions were made for such individual's
benefit to the Medical Benefits Account.



--------------------------------------------------------------------------------

52





(e)    Establishment Date. The term "Establishment Date" shall mean January 1,
1991, the date as of which the Medical Benefits Account shall be effective.


(f)    Excess Pension Assets. The term "Excess Pension Assets" shall mean the
excess, if any, of the following (determined as of the most recent valuation
date of the Plan preceding the date of the Qualified Transfer):


(i)    the lesser of (A) the fair market value of the Plan's assets or (B) the
value of the Plan's assets as determined in accordance with Sec. 412(c)(2) of
the Code, over


(ii)    the greater of:


(A)    the lesser of (I) the applicable percentage as determined under Sec.
412(c)(7)(f) of the Code of current liability (including the expected increase
in current liability due to benefits accruing during the Plan Year)or (II) the
accrued liability (including normal cost) under the Plan (determined under the
entry age normal funding method if such accrued liability cannot be directly
calculated under the funding method used for the Plan), or


(B)    125% of the Plan's current liability (as defined in Sec. 412(c)(7)(B) of
the Code).


(g)    Medical Benefits Account or Account. The term "Medical Benefits Account"
or "Account" shall mean the separate record keeping account established pursuant
to this Article XXIII to account for contributions (and any Excess Pension
Assets allocated thereto) to fund benefits payable under this Article XXIII.


(h)    Medical Benefits Plan. The term "Medical Benefits Plan" shall mean the
Norfolk Southern Corporation Comprehensive Benefits Plan as in effect on the
Establishment Date and as amended from time to time thereafter, or any successor
plan.


(i)    Qualified Benefits. The term "Qualified Benefits" shall mean the benefits
that are provided pursuant to Paragraphs A(1), A(2), A(3), and A(4) of Article
IV and Appendices H, I, J, and K of the Medical Benefits Plan pursuant to the
terms of such provisions as in effect on the Establishment Date and as amended
from time to time thereafter.


(j)    Qualified Current Retiree Health Liabilities. The term "Qualified Current
Retiree Health Liabilities" shall have the meaning provided by Sec. 420(e)(i) of
the Code


(k)    Qualified Transfer. The term "Qualified Transfer" shall mean an
allocation of Excess Pension Assets to the Medical Benefits Account pursuant to
Section 9 of this Article XXIII.


(l)    Service Provider or Service Providers. The term "Service Provider" or
"Service Providers" shall mean one or more persons or organizations that the
plan administrator



--------------------------------------------------------------------------------

53



may employ in connection with the administration of the Medical Benefits Plan
and the Medical Benefits Account, including, but not limited to, an actuary,
consultant, accountant, attorney, specialist, or adviser (including an
investment adviser).


2.    Establishment of Separate Account. A Medical Benefits Account shall be
maintained with respect to contributions from NSC or the Participating
Subsidiaries and any Excess Pension Assets that are allocated to fund the
benefits payable under this Article XXIII. The assets allocated to the Medical
Benefits Account shall be accounted for separately from all other assets of the
Plan. The assets allocated to the Medical Benefits Account may be invested
together with the other assets of the Plan without identification of which
assets of the Plan are allocable to the Medical Benefits Account and which are
allocable to the remainder of the Plan. However, where assets are not so
identified, the earnings on such assets shall be allocated in a reasonable
manner between the Medical Benefits Account and the remainder of the Plan.


3.    No Diversion Prior to Satisfaction of All Liabilities. Except as provided
in Subsection 9(c)(ii) of this Article XXIII, prior to the satisfaction of all
liabilities under this Article XXIII to provide for the payment of Qualified
Benefits, no part of the corpus or income of the Medical Benefits Account may be
(within the taxable year or thereafter) used for, or diverted to, any purpose
other than the providing of such benefits or the payment of any necessary or
appropriate expenses attributable to the administration of the Medical Benefits
Account.


4.    Reversion Upon Satisfaction of All Liabilities. Notwithstanding the
provisions of Section 3 of this Article XXIII and except as provided in
Subsection 9(c)(ii) of this Article XXIII, any amounts that remain in the
Medical Benefits Account upon the satisfaction of all liabilities funded
pursuant to this Article XXIII shall be returned to NSC and the Participating
Subsidiaries.


5.    Forfeitures. If an Eligible Individual's interest in the Medical Benefits
Account is forfeited prior to termination of the Plan, an amount equal to the
amount of the forfeiture shall be applied as soon as possible to reduce any
contributions of NSC and the Participating Subsidiaries to fund the Qualified
Benefits.


6.
Benefits Payable Out of the Medical Benefits Account.



(a)    For each month after the Establishment Date or such other period as
determined by the Board of Managers, there shall be paid out of the Medical
Benefits Account, in the manner specified in Section 7 of this Article XXIII,
the following amounts:


(i)    the aggregate amount of Qualified Benefits that are payable, directly or
indirectly, during that period by NSC and the Participating Subsidiaries to
Eligible Individuals, including the amount of any premiums that may be payable
to an insurance company pursuant to any contract that may provide some or all of
the Qualified Benefits to Eligible Individuals; and


(ii)    any necessary and appropriate administrative expenses attributable to
the payment of Qualified Benefits from the Medical Benefits Plan and Medical
Benefits Account, including any amount that may be payable to an insurance
company or other person or organization



--------------------------------------------------------------------------------

54



pursuant to any contract for the provision of administrative services with
respect to the payment of Qualified Benefits from the Medical Benefits Plan and
the Medical Benefits Account and the amount of fees and expenses that may be
owing to any Service Provider.


(b)    The Qualified Benefits and the administrative expenses related thereto
that are payable pursuant to Section 6(a) of this Article XXIII shall be payable
first out of the Medical Benefits Account to the extent of the amount in the
Account, and if any such benefits remain unpaid thereafter, may be payable out
of any welfare benefit fund (as defined in Sec. 419(e)(1) of the Code) that NSC
and/or the Participating Subsidiaries may have established to provide such
benefits or as otherwise provided by the terms of the Medical Benefits Plan.


7.    Payment of Benefits.    (a) Payments from the Medical Benefits Account
shall not exceed the amount in the Medical Benefits Account and may be made as
follows:


(i)    to an insurance company or other person or organization with respect to
any amounts that are payable pursuant to a contract for the provision of
Qualified Benefits to Eligible Individuals or pursuant to a contract for the
provision of administrative services with respect to the payment of Qualified
Benefits from the Medical Benefits Plan and the Medical Benefits Account;


(ii)    to any Service Providers with respect to any fees and administrative
expenses incurred by the Service Providers in connection with the payment of
Qualified Benefits to Eligible Individuals from the Medical Benefits Plan and
the Medical Benefits Account;


(iii)    to NSC and/or the Participating Subsidiaries with respect to any
Qualified Benefits that NSC and/or the Participating Subsidiaries paid, directly
or indirectly, to an Eligible Individual;


(iv)    to NSC and/or the Participating Subsidiaries with respect to any amounts
that NSC and/or the Participating Subsidiaries paid to an insurance company or
other person or organization pursuant to a contract for the provision of
Qualified Benefits to an Eligible Individual or pursuant to a contract for the
provision of administrative services, or with respect to any fees and expenses
that NSC and/or the Participating Subsidiaries paid to any Service Providers; or


(v)    to an Eligible Individual to whom the Qualified Benefits are payable, or
if such Eligible Individual is an Eligible Dependent of an Eligible Retiree, to
such Eligible Retiree.
00
(b)    In no event shall payments to NSC and/or the Participating Subsidiaries
in respect of an Eligible Individual or in respect of any amounts paid to an
insurance company or a Service Provider exceed the amount paid to the Eligible
Individual, the insurance company, or the Service Provider, or precede the
payment by NSC and/or the Participating Subsidiaries to the Eligible Individual,
the insurance company, or the Service Provider, and in no event shall the Plan
provide any security to NSC and/or the Participating Subsidiaries in respect of
such payments.



--------------------------------------------------------------------------------

55





8.    Employer Contributions to the Medical Benefits Account. NSC and the
Participating Subsidiaries shall have the sole discretion to determine the
amount of any contributions to the Medical Benefits Account with respect to any
Plan Year, subject to Subsection 9(f) of this Article XXIII. However, the amount
of any such contribution, as determined by the Plan's actuary, shall be
reasonable, and shall be reduced (but not below zero) as required so that the
aggregate contributions actually made after the Establishment Date to the
Medical Benefits Account and to provide any life insurance benefits provided
under the Medical Benefits Plan shall not exceed 25% of the total aggregate
contributions (other than contributions to fund past service credits) actually
made to the Plan after the Establishment Date (including contributions to the
Medical Benefits Account). At the time NSC and/or the Participating Subsidiaries
make a contribution to the Plan, they shall designate the portion, if any, that
is allocable to the Medical Benefits Account.


9.    Qualified Transfers of Excess Pension Benefits. For each taxable year of
NSC and the Participating Subsidiaries beginning after December 30, 1990, and
before January 1, 2001, Excess Pension Assets under the Plan, if any, may be
allocated to the Medical Benefits Account, in accordance with the following
requirements:


(a)    Excess Pension Assets shall be allocated to the Medical Benefits Account
only once during each taxable year.


(b)    The amount of Excess Pension Assets allocated to the Medical Benefits
Account with respect to a taxable year shall not exceed the amount that is
reasonably estimated to be the amount that NSC and the Participating
Subsidiaries will pay (directly or through reimbursement) out of the Medical
Benefits Account during the taxable year of the Qualified Transfer for Qualified
Current Retiree Health Liabilities.


(c)    (i)    Any Excess Pension Assets allocated to the Medical Benefits
Account pursuant to Section 9 of this Article XXIII (and any income allocable
thereto) shall be used only to pay Qualified Current Retiree Health Liabilities
for the taxable year of the allocation.


(ii)    Any Excess Pension Assets in the Medical Benefits Account (and any
income allocable thereto) that are not used as provided in Subsection 9(c)(i) of
this Article XXIII shall, at the end of the taxable year of the allocation, be
reallocated from the Medical Benefits Account to the remainder of the Plan.


(d)    Any amount paid out of the Medical Benefits Account for the taxable year
of a Qualified Transfer shall be treated as paid first out of any Excess Pension
Assets allocated to the Medical Benefits Account for such taxable year and any
income allocated thereon.


(e)    The accrued retirement benefits of the Members, their Surviving Spouses,
and certain former Members under the Plan shall become nonforfeitable pursuant
to Section 7 of Article IX.





--------------------------------------------------------------------------------

56



(f)    NSC and the Participating Subsidiaries shall not contribute any amounts
to the Medical Benefits Account or to a welfare benefit fund (as defined in Sec.
419(e)(1) of the Code) with respect to Qualified Current Retiree Health
Liabilities that, pursuant to Subsection 9(c)(i) of this Article XXIII, must be
provided by the Excess Pension Assets that have been allocated to the Medical
Benefits Account.


(g)    As required by Sec. 420(c)(3) of the Code, Qualified Benefits provided
under the Medical Benefits Plan during the Benefit Maintenance Period to each
Eligible Retiree who has retired prior to a Qualified Transfer of Excess Pension
Assets shall be substantially the same as the highest level of Qualified
Benefits available to such Eligible Retiree during the taxable year immediately
preceding the taxable year of the Qualified Transfer. If an Eligible Retiree
retires prior to a Qualified Transfer of Excess Pension Assets but is not
eligible to receive Qualified Benefits during the taxable year immediately
preceding the taxable year of the Qualified Transfer, Qualified Benefits
provided under the Medical Benefits Plan during the Benefits Maintenance Period
shall be substantially the same as the Qualified Benefits provided under the
Medical Benefits Plan at the time the Eligible Retiree retires. No allocation of
Excess Pension Assets to the Medical Benefits Account will be permitted unless
the Medical Benefits Plan contains language implementing this provision.


10.    Documentation of Eligible Individual Status. Before making any payments
to any individual pursuant to this Article XXIII, the Board of Managers may
require such documentation as the Board of Managers, consistent with the other
provisions of the Plan, reasonably deems necessary to demonstrate that such
individual qualifies as an Eligible Individual.


11.    Limitation on Rights to Benefits. This Article XXIII and the
establishment of the Medical Benefits Account shall not be construed as giving
any Member or former Member the right to any payment of a benefit from the
Medical Benefits Plan. The terms of the Medical Benefits Plan alone shall govern
a Member's or former Member's entitlement to benefits thereunder. The Plan, this
Article XXIII, and the Medical Benefits Account shall not be construed as
granting or implying a promise to provide, currently or in the future, any
health benefits (including Qualified Benefits) or a stated level of health
benefits to any Member or former Member or their dependents, nor shall they be
construed as in any way limiting or otherwise affecting the rights of NSC and
the Participating Subsidiaries to alter, amend, change, or terminate the Medical
Benefits Plan or this Article XXIII.




ARTICLE XXIV.    MILITARY SERVICE


Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Section 414(u) of the Internal Revenue Code.




ARTICLE XXV.    DISABILITY BENEFIT





--------------------------------------------------------------------------------

57



1.    A Member who is eligible to receive a benefit under the Long-Term
Disability Plan of Norfolk Southern Corporation and Participating Subsidiary
Companies or any successor plan shall be eligible to receive a Disability
Benefit under this Article until the earlier of (i) the date when the Member
ceases to be entitled to benefits under the LTD Plan, or (ii) the date when the
Member reaches age 65. Except as otherwise provided in this Article, the monthly
Disability Benefit payable hereunder shall be an amount equal to 50% of the
Member's monthly Disability Benefit Compensation. The Disability Benefit shall
be reduced by the following amounts:


(a)    any amount paid or payable to the Member on account of his or her
disability under any Workers' Compensation or Occupational or Non-Occupational
Disease or Disability Act or Law, the Federal Employers' Liability Act, Railroad
Unemployment Insurance Act, Railroad Retirement Act, or the Federal Social
Security program;


(b)    any retirement benefit which becomes payable under this Plan or any
benefit which becomes payable under any pension plan of NSC or a subsidiary of
NSC or Consolidated Rail Corporation or of any other entity whose service is
credited under any pension plan of Consolidated Rail Corporation, at the
earliest eligibility age without reduction for early retirement;


(c)    any amount paid or payable under the Railroad Retirement or Federal
Social Security Acts to the spouse or dependents of the Member, but only if the
total benefit from all sources exceeds 75% of the Member's basic monthly salary;
and


(d)    any income which the Member receives for personal services or for any
business or occupation in which the Member engages during the period for which
benefits are payable, unless the Member is engaged in rehabilitative employment
under a program of rehabilitation (as determined by the LTD Plan's Board of
Managers under Section 2 of this Article).


If the reduction under paragraph (a), (b), or (c) of this Section 1 is
determined after the Disability Benefit commences, the reduction shall be
applied retroactively to the date the Disability Benefit commenced (or, if
later, to the beginning of the period for which the benefit described in
paragraph (a), (b), or (c) is paid). If a lump sum payment or periodic payments
are made on account of such disability under any such Act, Law, or Plan, the
monthly Disability Benefit shall be reduced by the actuarial equivalent of such
lump sum settlement or periodic payments, stated as a monthly benefit paid over
the same period the Disability Benefit is expected to be paid, as computed by an
independent actuary.


2.    The Disability Benefit payable under this Article is an ancillary benefit
that does not cause any reduction in the Normal Retirement Benefit or early
retirement benefit otherwise payable to the Member. No election of a form of
payment shall be permitted until the Member ceases to receive a Disability
Benefit. If the Member dies while he is receiving a Disability Benefit, the
benefit (if any) payable to his Surviving Spouse shall be determined under the
preretirement survivor annuity provisions in Article VIII.


3.    The LTD Plan's Board of Managers shall have the exclusive right in its
discretion to interpret this Article and to decide all matters arising
hereunder, including the right to remedy



--------------------------------------------------------------------------------

58



possible ambiguities, inconsistencies, or omissions. All determinations of the
LTD Plan's Board of Managers with respect to any matter under this Article shall
be conclusive and binding on all persons.


The LTD Plan's Board of Managers shall make all determinations as to the right
of any person to the Disability Benefit under this Article. Any denial by the
LTD Plan's Board of Managers of a claim for benefits under this Article by an
Employee or Member shall be stated in writing by the LTD Plan's Board of
Managers and delivered or mailed to the Employee or Member, and such notice
shall set forth the specific reasons for the denial, written in a manner that
may be understood by the Employee or Member. In addition, the LTD Plan's Board
of Managers shall afford a reasonable opportunity to any Employee or Member
whose claim for Disability Benefits has been denied for a review of the decision
denying the claim.    




ARTICLE XXVI. MISCELLANEOUS


1.    This Plan shall not be deemed to be an employment contract between the
Corporation or any Participating Subsidiary and any Member or other employee.


2.    Any person eligible to receive benefits hereunder shall furnish to the
Managers any information or proof requested by the Managers and reasonably
required for the proper administration of the Plan. Failure on the part of any
person to comply with any such request within a reasonable period of time shall
be sufficient grounds for delay in the payment of any benefits that may be due
under the Plan until such information or proof is received by the Managers.


3.    Each Member and each Beneficiary entitled to receive a benefit under the
Plan shall keep the Managers advised of his or her current address. If the
Managers are unable to locate a Member or Beneficiary to whom a benefit is
payable under the Plan for a period of twelve (12) months, or if the Member or
Beneficiary to whom a benefit is payable under the Plan receives a check for
payment of the benefit but does not present the check for payment within twelve
(12) months, in either case commencing with the day on which such benefit first
becomes payable, the total amount payable to such Member or Beneficiary shall be
forfeited and shall be used to reduce future contributions by NSC and the
Participating Subsidiaries as provided in Article X; provided, that if such
Member or Beneficiary to whom a benefit is payable makes a claim in writing for
such benefit after the expiration of such twelve (12) month period, the
forfeited shall be reinstated.


4.    The Corporation or any Participating Subsidiary shall have the right, to
the extent permitted by law, to deduct from any payment or distribution to a
Member or Beneficiary any Federal, state or local taxes of any kind required by
law to be withheld.



--------------------------------------------------------------------------------

59





EXHIBIT A






EMPLOYEE MORTALITY ASSUMPTION
USED IN DEVELOPMENT OF ACTUARIAL EQUIVALENCE FACTORS





--------------------------------------------------------------------------------

60



Employee
Age
Annual Rate
of Mortality
Employee
Age
Annual Rate
of Mortality
Employee
Age
Annual Rate
of Mortality
20
0.000411
50
0.004259
80
0.079994
21
0.000427
51
0.004721
81
0.088980
22
0.000445
52
0.005210
82
0.098503
23
0.000463
53
0.005727
83
0.108513
24
0.000485
54
0.006272
84
0.119079
 
 
 
 
 
 
25
0.000508
55
0.006844
85
0.130175
26
0.000534
56
0.007444
86
0.141882
27
0.000562
57
0.008076
87
0.154275
28
0.000594
58
0.008747
88
0.167531
29
0.000628
59
0.009471
89
0.181694
 
 
 
 
 
 
30
0.000666
60
0.010265
90
0.196968
31
0.000708
61
0.011150
91
0.209014
32
0.000754
62
0.012152
92
0.221755
33
0.000805
63
0.013305
93
0.235306
34
0.000860
64
0.014641
94
0.249791
 
 
 
 
 
 
35
0.000923
65
0.016203
95
0.265356
36
0.000991
66
0.018034
96
0.282155
37
0.001066
67
0.019960
97
0.300359
38
0.001149
68
0.021877
98
0.320159
39
0.001242
69
0.023874
99
0.341754
 
 
 
 
 
 
40
0.001343
70
0.026165
100
0.365359
41
0.001470
71
0.029253
101
0.391194
42
0.001639
72
0.032731
102
0.419496
43
0.001848
73
0.036536
103
0.452379
44
0.002094
74
0.040725
104
0.492096
 
 
 
 
 
 
45
0.002376
75
0.045963
105
0.540899
46
0.002691
76
0.050642
106
0.601038
47
0.003038
77
0.056811
107
0.674766
48
0.003416
78
0.063794
108
0.764335
49
0.0003824
79
0.071557
109
0.871996
 
 
 
 
110
1.000000












--------------------------------------------------------------------------------

61



EXHIBIT B


BENEFICIARY MORTALITY ASSUMPTION
USED IN DEVELOPMENT OF ACTURIAL EQUIVALENCE FACTORS


Employee
Age
Annual Rate
of Mortality
Employee
Age
Annual Rate
of Mortality
Employee
Age
Annual Rate
of Mortality
20
0.000275
50
0.002367
80
0.063124
21
0.000290
51
0.002753
81
0.070445
22
0.000306
52
0.002798
82
0.078282
23
0.000323
53
0.003049
83
0.086449
24
0.000342
54
0.003324
84
0.095459
 
 
 
 
 
 
25
0.000362
55
0.003630
85
0.105185
26
0.000383
56
0.003976
86
0.115744
27
0.000406
57
0.004376
87
0.126922
28
0.000430
58
0.004839
88
0.139471
29
0.000457
59
0.005371
89
0.152845
 
 
 
 
 
 
30
0.000487
60
0.005978
90
0.167597
31
0.000518
61
0.006663
91
0.180685
32
0.000553
62
0.007428
92
0.194505
33
0.000591
63
0.008273
93
0.209559
34
0.000632
64
0.009196
94
0.226003
 
 
 
 
 
 
35
0.000677
65
0.010191
95
0.244005
36
0.000725
66
0.011255
96
0.263751
37
0.000780
67
0.012374
97
0.285445
38
0.000839
68
0.013662
98
0.309309
39
0.000903
69
0.015214
99
0.335583
 
 
 
 
 
 
40
0.000975
70
0.017162
100
0.364532
41
0.001056
71
0.019865
101
0.396444
42
0.001147
72
0.023001
102
0.431633
43
0.001251
73
0.026492
103
0.470647
44
0.001366
74
0.030321
104
0.515260
 
 
 
 
 
 
45
0.001494
75
0.034536
105
0.567251
46
0.001638
76
0.039190
106
0.628394
47
0.001795
77
0.044335
107
0.700464
48
0.001968
78
0.050109
108
0.785238
49
0.002158
79
0.056293
109
0.884492
 
 
 
 
110
1.000000






--------------------------------------------------------------------------------

62





EXHIBIT C


MORTALITY ASSUMPTIONS
USED IN DEVELOPMENT OF OPTION FACTORS


Age
Annual Rate
of Mortality
Age
Annual Rate
of Mortality
Age
Annual Rate
of Mortality
Age
Annual Rate
of Mortality
15
0.000143
42
0.000775
69
0.014742
96
0.236930
16
0.000151
43
0.000826
70
0.016160
97
0.251111
17
0.000161
44
0.000885
71
0.017803
98
0.265340
18
0.000167
45
0.000940
72
0.019833
99
0.276338
19
0.000171
46
0.000994
73
0.021968
100
0.286390
20
0.000174
47
0.001054
74
0.024500
101
0.301731
21
0.000179
48
0.001130
75
0.027315
102
0.313092
22
0.000186
49
0.001215
76
0.030348
103
0.324542
23
0.000197
50
0.001323
77
0.034204
104
0.335529
24
0.000208
51
0.001423
78
0.038256
105
0.345501
25
0.000222
52
0.001570
79
0.042806
106
0.353906
26
0.000244
53
0.001764
80
0.047905
107
0.361363
27
0.000253
54
0.001990
81
0.053861
108
0.368721
28
0.000262
55
0.002346
82
0.060545
109
0.375772
29
0.000276
56
0.002818
83
0.067380
110
0.382309
30
0.000301
57
0.003243
84
0.075650
111
0.388123
31
0.000348
58
0.003706
85
0.084660
112
0.393008
32
0.000394
59
0.004206
86
0.094731
113
0.396754
33
0.000438
60
0.004803
87
0.106954
114
0.399154
34
0.000482
61
0.005576
88
0.119811
115
0.400000
35
0.000525
62
0.006405
89
0.133578
116
0.400000
36
0.000566
63
0.007444
90
0.148759
117
0.400000
37
0.000604
64
0.008410
91
0.162589
118
0.400000
38
0.000630
65
0.009508
92
0.178330
119
0.400000
39
0.000657
66
0.010866
93
0.193878
120
1.000000
40
0.000691
67
0.012108
94
0.207982
 
 
41
0.000729
68
0.013316
95
0.223718
 
 






--------------------------------------------------------------------------------

63



Retirement Plan of Norfolk Southern Corporation
and Participating Subsidiary Companies


Schedule A. Additional Retirement Benefits


The following Members, listed by confidential identification numbers maintained
by the Plan Administrator, will receive the indicated monthly Additional
Retirement Benefit, in accordance with Article VI of the Plan:


Schedule A


Identification Number
Additional Retirement Benefit
1


$26.88


2
381.72


3
276.40


4
4,555.13


5
315.53


6
328.30


7
964.32


8
58.67


9
83.33


10
1,577.71


11
70.30


12
197.63


13
821.87


14
815.08


15
370.82


16
731.48


17
121.25


18
1,304.57


19
7,731.59


20
40.95


21
482.36


22
68.45


23
116.21


24
83.98


25
499.96


26
44.99


27
200.79


28
783.26






--------------------------------------------------------------------------------

64



Schedule A continued


Identification Number
Additional Retirement Benefit
29
33.59
30
67.84
31
21,388.96
32
1,371.51
33
147.65
34
487.99
35
127.44
36
769.73
37
188.72
38
1,548.04
39
1,194.37
40
158.08
41
3,411.23
42
833.34
43
5,556.86
44
183.18
45
671.52
46
615.62
47
1,104.12
48
327.24
49
41.75
50
942.45
51
935.30
52
387.31
53
3,322.86
54
791.16
55
744.92
56
182.28
57
5.95
58
8.25
59
1,023.05
60
1,087.63
61
5,407.87
62
69.21
63
1,155.57
64
108.99
65
4,558.49
66
146.78
67
504.39
68
94.28




--------------------------------------------------------------------------------

65



Schedule A continued


Identification Number
Additional Retirement Benefit
69
84.35
70
54.44
71
802.10
72
219.41
73
275.25
74
1,574.82
75
118.26
76
424.57
77
348.56
78
19.96
79
608.65
80
327.15
81
837.55
82
184.38
83
4.09
84
951.01
85
488.58
86
2,518.63
87
3,292.37
88
1,335.68
89
2,240.10
90
36.38
91
69.12
92
494.79
93
174.17
94
446.33
95
146.10
96
40.11
97
526.49
98
833.06
99
6.08
100
423.71
101
307.33
102
152.40
103
700.33
104
204.18
105
223.78
106
404.78
107
93.75






--------------------------------------------------------------------------------

66



Schedule A continued




Identification Number
Additional Retirement Benefit
108
6.33
109
675.25
110
542.69
111
328.30
112
274.99
113
295.00
114
1,859.62
115
381.74
116
301.07
117
365.04
118
168.74
119
603.48
120
616.62
121
97.56
122
356.81
123
502.83
124
1,411.62
125
907.19
126
571.81
127
17.65
128
131.68
129
45.88
130
40.14
131
96.65
132
2,489.98
133
1,706.36
134
59.66
135
24.14
136
1,033.44
137
184.46
138
414.57
139
25.72
140
33.74
141
132.75
142
55.67
143
210.00
144
124.95
145
482.39
146
682.86
147
184.46




--------------------------------------------------------------------------------

67



Schedule A continued


    
Identification Number
Additional Retirement Benefit
148
141.74
149
150.98
150
547.65
151
1,075.72
152
385.38
153
2,317.54
154
345.11
155
516.83
156
555.43
157
18,307.91
158
1,759.62
159
94.26
160
83.45
161
9.27
162
910.85
163
190.44
164
191.98
165
543.21
166
1,486.76
167
917.88
168
382.97
169
41.89
170
49.51
171
1,255.99
172
1,446.97
173
469.50
174
1,309.05
175
2,677.79
176
1,486.51
177
112.85
178
624.48
179
3,369.39
180
562.19
181
971.15
182
1,130.67




--------------------------------------------------------------------------------

68



Retirement Plan of Norfolk Southern Corporation
and Participating Subsidiary Companies


Schedule B. Additional Retirement Benefits


The following Members, listed by confidential identification numbers maintained
by the Plan Administrator, will receive the indicated monthly Additional
Retirement Benefit, in accordance with Section 1.(d) of Article VI of the Plan,
effective as of January 1, 2005:
                    
                                





Identification
Number
Additional Retirement Benefit Before Offset Described in Section 1(e) of Article
VI Is Applicable
Additional Retirement Benefit After Offset Described in Section 1(e) of Article
VI is Applicable
 
 
 
1


$182.08




$2.61


2
 
95.38


3
 
175.27


4
1,352.10


726.15


5
 
101.82


6
 
84.18


7
 
216.58


8
 
81.42


9
217.66


 
10
388.16


 
11
378.31


 
12
 
152.21












--------------------------------------------------------------------------------

69



Retirement Plan of Norfolk Southern Corporation
and Participating Subsidiary Companies


Schedule C. Reduction in Retirement Benefits


The retirement benefits otherwise payable to the following Members, listed by
confidential identification numbers maintained by the Plan Administrator, will
be reduced by the indicated monthly amount, in accordance with Section 1.(k) of
Article VI of the Plan, effective as of January 1, 2005:


Identification Number
Reduction in Benefit
 
 
1
$34.18
2
25.00
3
25.00
4
25.00
5
25.00
6
25.00
7
25.00
8
25.00
9
25.00
10
25.00
11
25.00










--------------------------------------------------------------------------------

70



Retirement Plan of Norfolk Southern Corporation
and Participating Subsidiary Companies


Schedule D


Retirement Benefits for Retirees, Beneficiaries and Deferred Vested Participants
under the AW&W Plan


The Algers, Winslow and Western Railway Company (“AW&W”) established the AW&W
Plan effective December 31, 1959. Effective March 23, 2007, Norfolk Southern
Corporation acquired 100% of the stock in AW&W, and subsequently merged AW&W
into Norfolk Southern Railway Company as of April 20, 2007. Due to the merger,
Norfolk Southern Railway assumed the AW&W Plan and the obligations thereunder.


NSC and Norfolk Southern Railway merged the AW&W Plan into the Plan effective
December 31, 2007.


Individuals who were participants in the AW&W Plan immediately before the AW&W
Plan was merged into the Plan will receive the benefits they were entitled to
under the AW&W Plan immediately before the merger under the Plan. As such, the
provisions of the AW&W Plan are incorporated by reference into the Plan.


The following individuals, listed by confidential identification numbers
maintained by the Plan Administrator, will be entitled to benefits under the
Plan because of the merger. The individuals listed under identification numbers
1 through 6 are as of December 31, 2007 receiving the monthly benefit payments
corresponding to their identification number in the form of payment
corresponding to their identification number. The individuals listed under
identification numbers 7 and 8 are deferred vested participants who are entitled
to receive monthly benefit payments corresponding to their identification number
in the form of a life annuity with 120 payments certain beginning on their
normal retirement date under the AW&W Plan. These deferred vested participants
may also be entitled to elect other forms of payment or other annuity starting
dates in accordance with the provisions of the AW&W Plan as it existed
immediately before the merger, or their beneficiaries may be entitled to
pre-retirement survivor benefits in accordance with the provisions of the AW&W
Plan as it existed immediately before the merger.



--------------------------------------------------------------------------------

71





Identification Number
AW&W Retirement
Benefit
 
 
 
 
1
$ 363.95 life annuity
2
412.08 life annuity payable to surviving spouse
3
713.70 life annuity
4
108.05 life annuity
5
782.39 50% joint & survivor annuity
6
1,936.19 100% joint & survivor annuity
7
927.04 life annuity with 120 payments certain
8
648.38 life annuity with 120 payments certain






